Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of November 9, 2020

among

WORLD OF JEANS & TOPS,

as the Lead Borrower

For

The Borrowers Named Herein,

TILLY’S, INC.,

as a Guarantor,

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Agent, L/C Issuer and Swing Line Lender,

and

The Other Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Section    Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1

1.01

   Defined Terms      1

1.02

   Other Interpretive Provisions      48

1.03

   Accounting Terms      49

1.04

   Rounding      49

1.05

   Times of Day      49

1.06

   Letter of Credit Amounts      49

1.07

   Divisions      50

1.08

   Currency Equivalents Generally      50

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     50

2.01

   Committed Loans; Reserves      50

2.02

   Borrowings, Conversions and Continuations of Committed Loans      51

2.03

   Letters of Credit      52

2.04

   Swing Line Loans      61

2.05

   Prepayments      63

2.06

   Termination or Reduction of Commitments      64

2.07

   Repayment of Loans      65

2.08

   Interest      65

2.09

   Fees      66

2.10

   Computation of Interest and Fees      66

2.11

   Evidence of Debt      66

2.12

   Payments Generally; Agent’s Clawback      67

2.13

   Sharing of Payments by Lenders      68

2.14

   Settlement Amongst Lenders      69

2.15

   Increase in Commitments      69

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     71

3.01

   Taxes      71

3.02

   Illegality      73

3.03

   Inability to Determine Rates      74

3.04

   Increased Costs; Reserves on LIBOR Rate Loans      75

3.05

   Compensation for Losses      76

3.06

   Mitigation Obligations; Replacement of Lenders      77

3.07

   Survival      77

3.08

   Designation of Lead Borrower as Borrowers’ Agent      77

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     78

4.01

   Conditions of Initial Credit Extension      78

4.02

   Conditions to all Credit Extensions      81

ARTICLE V REPRESENTATIONS AND WARRANTIES

     82

5.01

   Existence, Qualification and Power      82

 

(i)



--------------------------------------------------------------------------------

5.02

   Authorization; No Contravention      82

5.03

   Governmental Authorization; Other Consents      82

5.04

   Binding Effect      83

5.05

   Financial Statements; No Material Adverse Effect      83

5.06

   Litigation      83

5.07

   No Default      84

5.08

   Ownership of Property; Liens      84

5.09

   Environmental Compliance      84

5.10

   Insurance      85

5.11

   Taxes      85

5.12

   ERISA Compliance      85

5.13

   Subsidiaries; Equity Interests      86

5.14

   Margin Regulations; Investment Company Act      86

5.15

   Disclosure      87

5.16

   Compliance with Laws      87

5.17

   Intellectual Property; Licenses, Etc.      87

5.18

   Labor Matters      87

5.19

   Security Documents      88

5.20

   Solvency      88

5.21

   Deposit Accounts; Credit Card Arrangements      89

5.22

   Brokers      89

5.23

   Customer and Trade Relations      89

5.24

   Material Contracts      89

5.25

   Casualty      89

5.26

   [RESERVED]      89

5.27

   OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws      89

5.28

   Patriot Act      90

5.29

   Swap Contracts      90

ARTICLE VI AFFIRMATIVE COVENANTS

     90

6.01

   Financial Statements      90

6.02

   Certificates; Other Information      91

6.03

   Notices      93

6.04

   Payment of Obligations      94

6.05

   Preservation of Existence, Etc.      95

6.06

   Maintenance of Properties      95

6.07

   Maintenance of Insurance      95

6.08

   Compliance with Laws      96

6.09

   Books and Records; Accountants      97

6.10

   Inspection Rights      97

6.11

   Use of Proceeds      98

6.12

   Additional Loan Parties      98

6.13

   Cash Management      98

6.14

   Information Regarding the Collateral      100

6.15

   Physical Inventories      100

6.16

   Environmental Laws      101

6.17

   Further Assurances      101

 

(ii)



--------------------------------------------------------------------------------

6.18

   Compliance with Terms of Leaseholds      102

6.19

   Material Contracts      102

6.20

   OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws      102

ARTICLE VII NEGATIVE COVENANTS

     102

7.01

   Liens      102

7.02

   Investments      103

7.03

   Indebtedness; Disqualified Stock      103

7.04

   Fundamental Changes      103

7.05

   Dispositions      103

7.06

   Restricted Payments      104

7.07

   Prepayments of Indebtedness      104

7.08

   Change in Nature of Business      104

7.09

   Transactions with Affiliates      105

7.10

   Burdensome Agreements      105

7.11

   Use of Proceeds      105

7.12

   Amendment of Material Documents      106

7.13

   Fiscal Year      106

7.14

   Deposit Accounts; Credit Card Processors      106

7.15

   Financial Covenant      106

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     106

8.01

   Events of Default      106

8.02

   Remedies Upon Event of Default      109

8.03

   Application of Funds      110

ARTICLE IX THE AGENT

     111

9.01

   Appointment and Authority      111

9.02

   Rights as a Lender      111

9.03

   Exculpatory Provisions      112

9.04

   Reliance by Agent      112

9.05

   Delegation of Duties      113

9.06

   Resignation of Agent      113

9.07

   Non-Reliance on Agent and Other Lenders      114

9.08

   [RESERVED]      114

9.09

   Agent May File Proofs of Claim      114

9.10

   Collateral and Guaranty Matters      114

9.11

   Notice of Transfer      115

9.12

   Reports and Financial Statements      115

9.13

   Agency for Perfection      116

9.14

   Indemnification of Agent      116

9.15

   Relation among Lenders      116

9.16

   Defaulting Lenders      116

ARTICLE X MISCELLANEOUS

     119

10.01

   Amendments, Etc.      119

10.02

   Notices; Effectiveness; Electronic Communications      121

 

(iii)



--------------------------------------------------------------------------------

10.03

   No Waiver; Cumulative Remedies      122  

10.04

   Expenses; Indemnity; Damage Waiver      122  

10.05

   Payments Set Aside      124  

10.06

   Successors and Assigns      124  

10.07

   Treatment of Certain Information; Confidentiality      128  

10.08

   Right of Setoff      128  

10.09

   Interest Rate Limitation      129  

10.10

   Counterparts; Integration; Effectiveness      129  

10.11

   Survival      129  

10.12

   Severability      130  

10.13

   Replacement of Lenders      130  

10.14

   Governing Law; Jurisdiction; Etc.      130  

10.15

   Waiver of Jury Trial      131  

10.16

   No Advisory or Fiduciary Responsibility      132  

10.17

   Patriot Act Notice      132  

10.18

   Foreign Asset Control Regulations      132  

10.19

   Time of the Essence      133  

10.20

   Press Releases      133  

10.21

   Additional Waivers      133  

10.22

   No Strict Construction      134  

10.23

   Attachments      135  

10.24

   Keepwell      135  

10.25

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      135
 

10.26

   Acknowledgment Regarding Any Supported QFCs      135  

SIGNATURES

     S-1  

 

(iv)



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

   Borrowers

1.02

   Guarantors

2.01

   Commitments and Applicable Percentages

5.01

   Loan Parties Organizational Information

5.05

   Supplement to Interim Financial Statements

5.06

   Litigation

5.08(b)(1)

   Owned Real Estate

5.08(b)(2)

   Leased Real Estate

5.09

   Environmental Matters

5.10

   Insurance

5.13

   Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

5.17

   Intellectual Property Matters

5.18

   Collective Bargaining Agreements

5.21(a)

   DDAs

5.21(b)

   Credit Card Arrangements

5.24

   Material Contracts

6.02

   Financial and Collateral Reporting

7.01

   Existing Liens

7.02

   Existing Investments

7.02(a)

   Investment Policy

7.03

   Existing Indebtedness

7.09

   Affiliate Transactions

10.02

   Agent’s Office; Certain Addresses for Notices

LA

   Lease Arrearages and Defaults as of the Closing Date

EXHIBITS

 

   Form of

A

   LIBOR Rate Loan Notice

B

   Swing Line Loan Notice

C-1

   Note

C-2

   Swing Line Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Borrowing Base Certificate

G

   Credit Card Notification

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 9, 2020,
among WORLD OF JEANS & TOPS, a California corporation (the “Lead Borrower”),
TILLY’S, INC., a Delaware corporation (the “Parent”), the Lead Borrower together
with the Persons named on Schedule 1.01 hereto (collectively, the “Borrowers”),
the Parent together with the Persons named on Schedule 1.02 hereto
(collectively, the “Guarantors”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Agent, L/C Issuer and Swing Line Lender;

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case on
the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure, for a period of at
least three (3) consecutive Business Days, of the Borrowers to maintain
Availability at least equal to the greater of (a) fifteen percent (15%) of the
Loan Cap, or (b) $9,750,000.00. For purposes of this Agreement, the occurrence
of an Accelerated Borrowing Base Delivery Event shall be deemed continuing
(i) so long as such Event of Default has not been waived, and/or (ii) if the
Accelerated Borrowing Base Delivery Event arises as a result of the Borrowers’
failure to achieve Availability as required hereunder, until Availability has
exceeded the greater of (x) fifteen percent (15%) of the Loan Cap, or (y)
$9,750,000.00 for thirty (30) consecutive calendar days, in which case an
Accelerated Borrowing Base Delivery Event shall no longer be deemed to be
continuing for purposes of this Agreement. The termination of an Accelerated
Borrowing Base Delivery Event as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Accelerated Borrowing Base Delivery Event
in the event that the conditions set forth in this definition again arise.

“Acceptable Document of Title” means, with respect to any Inventory, a tangible,
negotiable bill of lading or other Document (as defined in the UCC) that (a) is
issued by a common carrier which is not an Affiliate of the Approved Foreign
Vendor or any Loan Party which is in actual possession of such Inventory, (b) is
issued to the order of a Loan Party or, if so requested by the Agent, to the
order of the Agent, (c) names the Agent as a notify party and bears a
conspicuous notation on its face of the Agent’s security interest therein,
(d) is not subject to any Lien (other than in favor of the Agent), and (e) is on
terms otherwise reasonably acceptable to the Agent.



--------------------------------------------------------------------------------

“ACH” means automated clearing house transfers.

“Accommodation Payment” as defined in Section 10.21(d).

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.

“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit, division or line of
business of another Person, (c) any merger or consolidation of such Person with
any other Person or other transaction or series of transactions resulting in the
acquisition of all or substantially all of the assets, or of any business unit,
division or line of business of another Person, or a Controlling interest in the
Equity Interests, of any Person, or (d) any acquisition of any Store locations
of any Person, in each case in any transaction or group of transactions which
are part of a common plan.

“Act” shall have the meaning provided in Section 10.18.

“Additional Commitment Lender” shall have the meaning provided in Section 2.15.

“Adjustment Date” means the first day of each Fiscal Month, commencing May 1,
2021.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person, (ii) any director, officer, managing
member, partner, trustee, or beneficiary of that Person, (iii) any other Person
directly or indirectly holding 10% or more of any class of the Equity Interests
of that Person, and (iv) any other Person 10% or more of any class of whose
Equity Interests is held directly or indirectly by that Person.

“Agent” means Wells Fargo in its capacity as administrative agent and collateral
agent under any of the Loan Documents, or any successor thereto.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Agent’s Office” means the Agent’s address and account as set forth on Schedule
10.02, or such other address or account as the Agent may from time to time
notify the Borrowers and the Lenders.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $65,000,000.00.

 

2



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.21(d).

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery or corruption in any jurisdiction in which any Loan Party or
any of its Subsidiaries or Affiliates is located or is doing business.

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

“Applicable Commitment Fee Percentage” means the applicable percentage set forth
in the grid below:

 

Average Daily Availability for the immediately preceding Fiscal Quarter:   
Applicable Commitment Fee Percentage Greater than or equal to 50% multiplied by
the Loan Cap    0.50% Less than 50% multiplied by the Loan Cap    0.375%

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Applicable Margin” means:

(a)    From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below; and

(b)    From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily Availability as of the Fiscal Quarter ended
immediately preceding such Adjustment Date; provided, however, that until the
first Adjustment Date of May 1, 2021, the Applicable Margin shall not be
established at Level I (even if Average Daily Availability for Level I have been
met; provided further that notwithstanding anything to the contrary set forth
herein, upon the occurrence of an Event of Default, the Agent may, and at the
direction of the Required Lenders shall, immediately increase the Applicable
Margin to that set forth in Level II (even if the Average Daily Availability
requirements for a different Level have been met) and interest shall accrue at
the Default Rate; provided further if the foregoing financial statements or any
Borrowing Base Certificates are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in such
financial statements or any Borrowing Base Certificates otherwise proves to be
false or incorrect such that the Applicable Margin would have been higher than
was otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

 

3



--------------------------------------------------------------------------------

Level

  

Average Daily Availability for the
immediately preceding Fiscal Quarter

   LIBOR
Margin     Base Rate
Margin     Commercial
Letter of Credit
Fee/ Standby
Letter of Credit
Fee  

I

   Greater than or equal to 50% multiplied by the Loan Cap      2.0 %      1.0
%      2.0 % 

II

   Less than 50% multiplied by the Loan Cap      2.25 %      1.25 %      2.25 % 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Appraisal Percentage” means 90%.

“Appraised Value” means with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Borrower, which value shall be determined from time to time by the most recent
appraisal undertaken by an independent appraiser engaged by the Agent.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender, (c) an entity or an Affiliate of an entity that administers or manages a
Lender or (d) the same investment advisor or an advisor under common control
with such Lender, Affiliate or advisor, as applicable.

“Approved Foreign Vendor” means a Foreign Vendor which (a) is located in any
country acceptable to the Agent in its discretion, (b) has received timely
payment or performance of all obligations owed to it by the Loan Parties,
(c) has not asserted and has no right to assert any reclamation, repossession,
diversion, stoppage in transit, Lien or title retention rights in respect of
such Inventory, and (d), if so requested by the Agent, has entered into and is
in full compliance with the terms of a Foreign Vendor Agreement.

 

4



--------------------------------------------------------------------------------

“Arranger” means Wells Fargo Bank, National Association, in its capacity as sole
lead arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended February 1, 2020, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.

“Availability” means, as of any date of determination thereof by the Agent, the
result, if a positive number, of:

(a)    the Loan Cap

Minus

(b)    the Total Outstandings.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Agent from time to time determines in
its Permitted Discretion as being appropriate (a) to reflect the impediments to
the Agent’s ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Agent determines will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or the assets, business, financial performance or financial
condition of any Loan Party, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Agent’s Permitted Discretion, (but are
not limited to) reserves based on: (i) rent (but solely in respect of leasehold
premises with respect to which no Collateral Access Agreement is in place); (ii)
customs duties, and other costs to release Inventory which is being imported
into the United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, claims of the PBGC and other Taxes which may have priority over the
interests of the Agent in the Collateral; (iv) salaries, wages and benefits due
to employees of any Borrower, (v) customer credit liabilities consisting of the
aggregate remaining value at such time of (a) outstanding gift certificates and
gift cards of the Borrowers entitling the holder thereof to use all or a portion
of the certificate or gift card to pay all or a portion of the purchase price
for any Inventory, (b) outstanding merchandise credits of the Borrowers, and
(c) liabilities in connection with frequent shopping programs of the Borrowers,
(vi) deposits made by customers with respect to the purchase of goods or the
performance of services and layaway obligations of the Borrowers, (vii) reserves
for reasonably anticipated changes in the Appraised Value of Eligible Inventory
between appraisals, (viii) warehousemen’s or bailee’s charges and other
Permitted Encumbrances which may have priority over the interests of the

 

5



--------------------------------------------------------------------------------

Agent in the Collateral, (ix) amounts due to vendors on account of consigned
goods, (x) Cash Management Reserves, (xi) Bank Products Reserves, and
(xiii) royalties payable in respect of licensed merchandise. Notwithstanding the
foregoing or anything to the contrary in this Agreement, no Availability
Reserves shall be established or changed, except upon not less than one
(1) Business Day’s prior written notice to the Borrower; provided, further, that
no Borrowings shall be permitted to be funded (or Letters of Credit issued)
against the newly proposed Availability Reserves during any such one
(1) Business Day period.

“Average Daily Availability” means, for any Fiscal Quarter, an amount equal to
the sum of Availability for each day of such Fiscal Quarter divided by the
actual number of days in such Fiscal Quarter, as determined by the Agent, which
determination shall be conclusive absent manifest error.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Products” means any services or facilities provided to any Loan Party by
the Agent or any of its Affiliates (but excluding Cash Management Services)
including, without limitation, on account of (a) Swap Contracts, (b) merchant
services constituting a line of credit, (c) leasing, (d) Factored Receivables,
(e) supply chain finance services including, without limitation, trade payable
services and supplier accounts receivable purchases, and (f) commercial
equipment financing and leasing, including vendor finance and chattel paper
purchases and syndication.

“Bank Products Reserves” means such reserves as the Agent from time to time
determines in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1⁄2%, (b) the LIBOR Rate (which rate
shall be calculated based upon an Interest Period of one month and shall be
determined on a daily basis), plus one percentage point, and (c) the rate of
interest announced, from time to time, within Wells Fargo at its principal
office in San Francisco as its “prime rate”, with the understanding that the
“prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate (and, if any such announced rate is below zero, then the
rate determined pursuant to this clause (c) shall be deemed to be zero).

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the Lead
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Rate for United
States dollar-denominated, syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 0.75%, the Benchmark Replacement shall be deemed
to be 0.75% for the purposes of this Agreement.

 

6



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Agent and the Lead Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBOR Rate with the applicable
Unadjusted Benchmark Replacement for United States dollar-denominated,
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Agent decides
is reasonably necessary in connection with the administration of this
Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or

(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(a)    a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the Federal Reserve System
of the United States (or any successor), an insolvency official with
jurisdiction over the administrator for the LIBOR Rate, a resolution authority
with jurisdiction over the administrator for the LIBOR Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBOR Rate, which states that the administrator of the LIBOR Rate has
ceased or will cease to provide the LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate; or

 

7



--------------------------------------------------------------------------------

(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Agent or the Required Lenders, as applicable, by notice to the
Borrower, the Agent (in the case of such notice by the Required Lenders) and the
Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with
Section 3.03(b) and (b) ending at the time that a Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder pursuant to Section 3.03(b).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a Person means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person.

“Blocked Account” has the meaning specified in Section 6.13(a)(ii).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Agent,
establishing control, pursuant to Section 9-104 of the UCC or other applicable
section of the UCC, of such account by the Agent and whereby the bank
maintaining such account agrees, upon the occurrence and during the continuance
of a Cash Dominion Event, to comply only with the instructions originated by the
Agent without the further consent of any Loan Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

8



--------------------------------------------------------------------------------

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a)    the face amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate;

plus

(b)    the Cost of Eligible Inventory, net of Inventory Reserves, multiplied by
the product of Appraisal Percentage multiplied by the Appraised Value of
Eligible Inventory;

plus

(c)    the Cost of Eligible In-Transit Inventory, net of Inventory Reserves,
multiplied by the product of Appraisal Percentage multiplied by the Appraised
Value of Eligible In-Transit Inventory; provided that in no event shall the
amount calculated pursuant to this clause (c) exceed 10% of Eligible Inventory;

minus

(d)    the then amount of all Availability Reserves.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete in all material respects by a Responsible Officer of the Borrower,
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBOR Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo, and in the name of, the Agent
(or as the Agent shall otherwise direct) and under the sole and exclusive
dominion and control of the Agent, in which deposits are required to be made in
accordance with Section 2.03(k) or 8.02(c).

“Cash Collateralize” has the meaning specified in Section 2.03(k). Derivatives
of such term have corresponding meanings.

 

9



--------------------------------------------------------------------------------

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Availability
of the greater of at least (a) $6,500,000.00 at any time, or (b) 12.5% of the
Borrowing Base. For purposes of this Agreement, the occurrence of a Cash
Dominion Event shall be deemed continuing (i) so long as such Event of Default
has not been waived, and/or (ii) if the Cash Dominion Event arises as a result
of the Borrowers’ failure to achieve Availability as required hereunder, until
Availability has exceeded the greater of (x) $6,500,000.00, or (y) 12.5% of the
Borrowing Base for thirty (30) consecutive Business Days, in which case a Cash
Dominion Event shall no longer be deemed to be continuing for purposes of this
Agreement; provided that a Cash Dominion Event shall be deemed continuing (even
if an Event of Default is no longer continuing and/or Availability exceeds the
required amount for thirty (30) consecutive Business Days) at all times after a
Cash Dominion Event has occurred and been discontinued on three (3) occasion(s)
after the Closing Date. The termination of a Cash Dominion Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

“Cash Management Reserves ” means such reserves as the Agent, from time to time,
determines in its discretion as being appropriate to reflect the reasonably
anticipated liabilities and obligations of the Loan Parties with respect to Cash
Management Services then provided or outstanding.

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by the Agent or any of its Affiliates, including
without limitation, Wells Fargo Merchant Services, L.L.C., including, without
limitation: (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services,
(c) credit or debit cards, (d) any services related to the acceptance and/or
processing of payment cards or devices, (e) purchase cards, and (f) Print
Services.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right

 

10



--------------------------------------------------------------------------------

to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 25%
or more of the Equity Interests of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such Equity Interests that such
“person” or “group” has the right to acquire pursuant to any option right); or

(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)    any “change in control” or “sale” or “disposition” or similar event as
defined in any Organizational Document of any Loan Party, or any document
governing Material Indebtedness of any Loan Party; or

(d)    the Parent fails at any time to own, directly or indirectly, 100% of the
Equity Interests of each other Loan Party free and clear of all Liens (other
than the Liens in favor of the Agent), except where such failure is as a result
of a transaction permitted by the Loan Documents; or

(e)    Hezy Shaked, Tilly Levine, and any Hezy Shaked Entities fail at any time
to collectively control, directly or indirectly, Equity Interests representing
not less than 51% of the voting interests of Parent and 51% of the Class B
common stock of the Parent, in each case free and clear of all Liens.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate, (iv) as to any landlord, provides the Agent with a
reasonable time to sell and dispose of the Collateral from such Real Estate, and
(v) makes such other agreements with the Agent as the Agent may reasonably
require.

 

11



--------------------------------------------------------------------------------

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Commitment Increases” has the meaning specified in Section 2.15(b)(i).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Increase” has the meaning specified in Section 2.15(a).

“Committed Loan” has the meaning specified in Section 2.01.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning specified in Section 6.13(b).

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Agent, which practices are in
effect on the Closing Date as such calculated cost is

 

12



--------------------------------------------------------------------------------

determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger. “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight) used
in the Borrowers’ calculation of cost of goods sold.

“Covered Entity” means any of the following:

(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 10.27.

“Credit Card Advance Rate” means 90%.

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through Afterpay Limited, Amazon.com, Inc., American
Express Travel Related Services Company, Inc., Novus Services, Inc., and PayPal,
Inc. and other issuers approved by the Agent.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer (including, for the avoidance of doubt, Afterpay Limited,
Amazon.com, Inc., and PayPal, Inc.).

“Credit Card Notifications” has the meaning specified in Section 6.13(a)(i).

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer or Credit Card Processor to a Loan Party resulting from charges by a
customer of a Loan Party on credit or debit cards issued by such Credit Card
Issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each L/C Issuer, (iv) the Arranger,
(v) each beneficiary of each indemnification obligation undertaken by any Loan
Party under any Loan Document, (vi) any other Person to whom Obligations under
this Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

“Credit Party Expenses” means, without limitation, (a) all reasonable and
documented out-of-pocket expenses incurred by the Agent and its Affiliates in
connection with this Agreement and the other

 

13



--------------------------------------------------------------------------------

Loan Documents, including without limitation (i) the reasonable and documented
fees, charges and disbursements of (A) one primary counsel for the Agent and, if
necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in in multiple jurisdictions) and special counsel
for each relevant specialty, in each case, in jurisdictions material to the
interests of the Agent, in each instance as determined by the Agent in its
Permitted Discretion, (B) outside consultants for the Agent, (C) appraisers, (D)
commercial finance examinations, (E) photocopying, notarization, couriers and
messengers, telecommunication, public record searches, filing fees, recording
fees and publication, (F) the Agent’s customary fees and charges imposed or
incurred in connection with any background checks or OFAC/PEP searches related
to any Loan Party or its Subsidiaries, and (G) all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Obligations, (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (C) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral (including, without limitation, in
connection with, during the continuation of an Event of Default, gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated), or (D) any workout,
restructuring or negotiations in respect of any Obligations, (iii) all customary
fees and charges (as adjusted from time to time) of the Agents with respect to
the disbursement of funds (or the receipt of funds) to or for the account of
Borrowers (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, and
(iv) customary charges imposed or incurred by the Agent resulting from the
dishonor of checks payable by or to any Loan Party; (b) with respect to the L/C
Issuer, and its Affiliates, all reasonable and documented out-of-pocket expenses
incurred in connection with the issuance, amendment or extension of any Letter
of Credit or any demand for payment thereunder; and (c) all reasonable and
documented out-of-pocket expenses incurred by the Credit Parties who are not the
Agent, the L/C Issuer or any Affiliate of any of them, after the occurrence and
during the continuance of an Event of Default, provided that such Credit Parties
shall be entitled to reimbursement for no more than one counsel to such Credit
Parties collectively and, if necessary, of one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and of special counsel for each relevant specialty, in each case,
in jurisdictions material to the interests of such Credit Parties and, in the
event of any actual or perceived conflict of interest, one additional counsel in
each relevant jurisdiction for each Credit Party or group of similarly affected
Credit Parties subject to such conflict in each instance as determined by the
Agent in its Permitted Discretion and after notification to the Borrower.

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent among a Borrower, a customs broker, freight
forwarder, consolidator or carrier, and the Agent, in which the customs broker,
freight forwarder, consolidator or carrier acknowledges that it has control over
and holds the documents evidencing ownership of the subject Inventory for the
benefit of the Agent and agrees, upon notice from the Agent, to hold and dispose
of the subject Inventory solely as directed by the Agent.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“DDA Notification” has the meaning specified in Section 6.13(b).

 

14



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a LIBOR Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin for Standby Letters of Credit or Commercial Letters of Credit,
as applicable, plus 2% per annum.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder, or (ii) pay to Agent, L/C Issuer, or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified any Borrower, Agent or L/C Issuer in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (c) has failed, within three Business
Days after written request by Agent or Borrower, to confirm in writing to Agent
and Lead Borrower that it will comply with its prospective funding obligations
hereunder (provided, that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by Agent
and Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of any proceeding under any Debtor Relief Laws, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to Borrower, L/C Issuer, and each Lender.

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Committed Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of related transactions) of any property (including, without limitation,
any Equity Interests other than Equity Interests of the Parent) by any Person
(or the granting of any option or other

 

15



--------------------------------------------------------------------------------

right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith, and including any transaction
described in this definition that is consummated pursuant to an allocation of
assets among newly divided limited liability companies pursuant to a “plan of
division”.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one
(91) days after the date on which the Loans mature; provided, however, that
(i) only the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of Parent, the Lead Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by Parent, the Lead Borrower or one of its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, resignation, death or disability and if any class of
Equity Interest of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by the Agent or (ii) a notification by the Required
Lenders to the Agent (with a copy to the Borrower) that the Required Lenders
have determined that United States dollar-denominated, syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 3.03(b) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate,
and

(b) (i) the election by the Agent or (ii) the election by the Required Lenders
to declare that an Early Opt-in Election has occurred and the provision, as
applicable, by Agent of written notice of such election to the Lead Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Agent.

 

16



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Early Termination Fee” has the meaning specified in the Fee Letter.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person) approved by (i) the Agent,
the L/C Issuer and the Swing Line Lender, and (ii) unless an Event of Default
has occurred and is continuing, the Lead Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Loan Party or any of the Loan Parties’
Affiliates or Subsidiaries.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination, as determined by the Agent in its Permitted Discretion: such
Credit Card Receivable (i) has been earned by performance and represents the
bona fide amounts due to a Borrower from a Credit Card Issuer or Credit Card
Processor, and in each case originated in the ordinary course of business of
such Borrower, and (ii) in each case is not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a) through (j)
below. Without limiting the foregoing, to qualify as an Eligible Credit Card
Receivable, such Credit Card Receivable shall indicate no Person other than a
Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of a Credit Card Receivable shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a Credit Card Issuer or Credit Card Processor pursuant to the terms of
any agreement or understanding (written or oral)) and (ii) the aggregate amount
of all cash received in respect of such Credit Card Receivable but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Except as otherwise agreed by the Agent, any Credit Card Receivable included
within any of the following categories shall not constitute an Eligible Credit
Card Receivable:

(a)    Credit Card Receivables which do not constitute a “payment intangible”
(as defined in the UCC);

(b)    Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

 

17



--------------------------------------------------------------------------------

(c)    Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest in favor of the Agent, or (ii) with respect to
which a Borrower does not have good, valid and marketable title thereto, free
and clear of any Lien (other than Liens granted to the Agent pursuant to the
Security Documents);

(d)    Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);

(e)    Credit Card Receivables as to which the Credit Card Issuer or Credit Card
Processor has the right under certain circumstances to require a Loan Party to
repurchase the Credit Card Receivables from such Credit Card Issuer or Credit
Card Processor;

(f)    Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor which is the subject of any bankruptcy or insolvency proceedings;

(g)    Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or Credit Card Processor with
respect thereto;

(h)    Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents expressly relating to
Credit Card Receivables; or

(i)    Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine in its Permitted Discretion.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

(a)    Which has been shipped from a foreign location for receipt by a Borrower,
but which has not yet been delivered to such Borrower, which In-Transit
Inventory has been in transit for forty-five (45) days or less from the date of
shipment of such Inventory;

(b)    For which the purchase order is in the name of a Borrower and title and
risk of loss has passed to such Borrower;

(c)    For which an Acceptable Document of Title has been issued, and in each
case as to which the Agent has control (as defined in the UCC) over the
documents of title which evidence ownership of the subject Inventory (such as,
if requested by the Agent, by the delivery of a Customs Broker/Carrier
Agreement);

(d)    Which is insured to the reasonable satisfaction of the Agent (including,
without limitation, marine cargo insurance);

(e)    the Foreign Vendor with respect to such In-Transit Inventory is an
Approved Foreign Vendor;

(f)    For which payment of the purchase price has been made by any Borrower or
the purchase price is supported by a Commercial Letter of Credit; and

(g)    Which otherwise would constitute Eligible Inventory;

 

18



--------------------------------------------------------------------------------

provided that the Agent may, in its Permitted Discretion, exclude any particular
Inventory from the definition of “Eligible In-Transit Inventory” in the event
the Agent determines that such Inventory is subject to any Person’s right of
reclamation, repudiation, stoppage in transit or any event has occurred or is
reasonably anticipated by the Agent to arise which may otherwise adversely
impact the ability of the Agent to realize upon such Inventory.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, and (ii) items of Inventory of a
Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course of the Borrowers’ business and deemed by the Agent
in its Permitted Discretion to be eligible for inclusion in the calculation of
the Borrowing Base, in each case that, except as otherwise agreed by the Agent,
(A) complies with each of the representations and warranties expressly relating
to Inventory made by the Borrowers in the Loan Documents, and (B) is not
excluded as ineligible by virtue of one or more of the criteria set forth below
as determined by the Agent in its Permitted Discretion. Except as otherwise
agreed by the Agent, in its Permitted Discretion, the following items of
Inventory shall not be included in Eligible Inventory:

(a)    Inventory that is not solely owned by a Borrower or a Borrower does not
have good and valid title thereto;

(b)    Inventory that is leased by or is on consignment to a Borrower or which
is consigned by a Borrower to a Person which is not a Loan Party;

(c)    Inventory (other than Eligible In-Transit Inventory) that is not located
in the United States of America (excluding territories or possessions of the
United States);

(d)    Inventory that is not located at a location that is owned or leased by a
Borrower, except (i) Inventory in transit between such owned or leased locations
or locations which meet the criteria set forth in clause (ii) or (iii) below,
(ii) to the extent that the Borrowers have furnished the Agent with (A) any UCC
financing statements or other documents that the Agent may determine to be
necessary to perfect its security interest in such Inventory at such location,
and (B) a Collateral Access Agreement executed by the Person owning any such
location on terms reasonably acceptable to the Agent or (iii) Inventory for
which the Agent has established an Availability Reserve;

(e)    Inventory that is located at a Landlord Lien State or in a distribution
center or warehouse leased by a Borrower, unless the applicable lessor has
delivered to the Agent a Collateral Access Agreement, or the Agent has imposed
an Availability Reserve in such amount as the Agent may determine in its
Permitted Discretion;

(f)    Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work-in-process, raw
materials, or that constitute samples, spare parts, promotional, marketing,
labels, bags and other packaging and shipping materials or supplies used or
consumed in a Borrower’s business, (iv) are seasonal “pack away” or “pack and
hold” merchandise, (v) not in compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (vi) are bill and hold goods;

(g)    Inventory that is not subject to a perfected first-priority security
interest in favor of the Agent;

 

19



--------------------------------------------------------------------------------

(h)    Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

(i)    Inventory that has been sold but not yet delivered or as to which a
Borrower has accepted a deposit;

(j)    Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement; or

(k)    Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Borrowers’ business, unless and until
the Agent has completed or received (A) an appraisal of such Inventory from
appraisers reasonably satisfactory to the Agent and establishes an Inventory
Advance Rate and Inventory Reserves (if applicable) therefor, and otherwise
agrees that such Inventory shall be deemed Eligible Inventory, and (B) such
other due diligence as the Agent may reasonably require, all of the results of
the foregoing to be reasonably satisfactory to the Agent.

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit deemed by the Agent in its discretion to be eligible
for inclusion in the calculation of the Borrowing Base, which Commercial Letter
of Credit supports the purchase of Inventory, (a) which Inventory does not
constitute Eligible In-Transit Inventory and for which no documents of title
have then been issued; (b) which Inventory otherwise would constitute Eligible
Inventory when purchased, (c) which Commercial Letter of Credit has an expiry
within sixty (60) days of the date of initial issuance of such Commercial Letter
of Credit, (d) which Commercial Letter of Credit provides that it may be drawn
only after the Inventory is completed and after an Acceptable Document of Title
has been issued for such Inventory reflecting a Borrower or the Agent as
consignee of such Inventory, and (e) which will constitute Eligible In-Transit
Inventory upon satisfaction of the requirements of clause (d) hereof.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other

 

20



--------------------------------------------------------------------------------

ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal (within the meaning of Sections 4203 and/or
4205 of ERISA) by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification to the Lead Borrower or any ERISA Affiliate that a
Multiemployer Plan is in reorganization pursuant to Section 4241 of ERISA;
(d) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination of a Pension Plan or a Multiemployer Plan under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Lead Borrower or any ERISA Affiliate; or (g) the determination that any Pension
Plan is considered to be an “at-risk” plan, or that any Multiemployer Plan is
considered to be in “endangered” or “critical” status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 or 305 of ERISA, as
applicable.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.03 hereof.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Agent, any Lender, the L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties hereunder, (a)(i) Taxes imposed on or measured by its net
income (however denominated), and franchise Taxes, in each case, imposed on it,
by the jurisdiction (or any political subdivision thereof) under the laws of
which such

 

21



--------------------------------------------------------------------------------

recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located and
(ii) Other Connection Taxes, (b) any branch profits Taxes imposed by the United
States or any similar Tax imposed by any other jurisdiction in which any Loan
Party is located, (c) in the case of a Lender (other than an assignee pursuant
to a request by the Lead Borrower under Section 10.13), any withholding Tax that
is imposed on amounts payable to such Lender pursuant to law in effect at the
time such Lender becomes a party hereto (or designates a new Lending Office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding Tax
pursuant to Section 3.01(a), (d) Taxes attributable to a recipient’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), (e) any U.S. federal, state or local backup withholding Tax,
and (f) any Tax imposed under FATCA.

“Executive Order” has the meaning specified in Section 10.18.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of May 3, 2012 among the Borrowers and Wells Fargo Bank,
National Association, as the same has been amended, amended and restated, waived
or otherwise modified from time to time.

“Existing Letter of Credit” means that certain Irrevocable Standby Letter of
Credit numbered IS0452421U, issued by Wells Fargo for the benefit of Safety
National Casualty Corporation on behalf of the Parent, as amended on October 21,
2020.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with Wells
Fargo or any of its Affiliates pursuant to a factoring arrangement or otherwise
with the Person that sold the goods or rendered the services to the Loan Party
which gave rise to such Account.

“Facility Guaranty” means each Guaranty made by a Guarantor in favor of the
Agent and the other Credit Parties, in form reasonably satisfactory to the
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and (c) any intergovernmental
agreement, treaty or convention entered into by the United States (or any fiscal
or regulatory legislation, rules, or practices adopted pursuant to any such
intergovernmental agreement, treaty or convention entered into in connection
therewith).

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal

 

22



--------------------------------------------------------------------------------

Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it (and, if any such rate is below zero, then
the rate determined pursuant to this definition shall be deemed to be zero).

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means the letter agreement, dated as of the Closing Date, among the
Borrower, the Agent and the Arranger.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall end
on the Saturday closest to the end of such calendar month in accordance with the
fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall end on the Saturday closest to April 30, July 31, October 31 and
January 31 of such Fiscal Year in accordance with the fiscal accounting calendar
of the Loan Parties, which dates are available from the National Retail
Federation’s website at https://nrf.com/resources/4-5-4-calendar.

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday closest to January 31 of any calendar year, which dates are available
from the National Retail Federation’s website at
https://nrf.com/resources/4-5-4-calendar.

“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

“Foreign Asset Control Regulations” has the meaning specified in Section 10.18.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Vendor” means a Person that sells In-Transit Inventory to a Borrower.

“Foreign Vendor Agreement” means an agreement between a Foreign Vendor and the
Agent in form and substance reasonably satisfactory to the Agent and pursuant to
which, among other things, the parties shall agree upon their relative rights
with respect to In-Transit Inventory of a Borrower purchased from such Foreign
Vendor.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

23



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” and “Guarantors” means, individually and collectively, the Parent,
each Subsidiary of the Parent and each other Subsidiary of the Parent that shall
be required to execute and deliver a Facility Guaranty pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hezy Shaked Entities” means (i) any not-for-profit corporation controlled by
Hezy Shaked, Tilly Levine or the children of Hezy Shaked and Tilly Levine, or
any combination thereof, (ii) any other corporation if at least 66% of the value
and voting power of its outstanding equity is owned by Hezy Shaked, Tilly Levine
or the children of Hezy Shaked and Tilly Levine, or any combination thereof;
(iii) any partnership if at least 66% of the value and voting power of its
partnership interests are owned by Hezy Shaked, Tilly Levine or the children of
Hezy Shaked and Tilly Levine, or any combination thereof; (iv) any limited
liability or similar company if at least 66% of the value and voting power of
the company and its membership interests are owned by Hezy Shaked, Tilly Levine
or the children of Hezy Shaked and Tilly Levine; or (v) any trust the primary
beneficiaries of which are Hezy Shaked, Tilly Levine or the children of Hezy
Shaked and Tilly Levine and/or charitable organizations, which if the trust is a
wholly charitable trust, at least 66% of the trustees of such trust are
appointed by Hezy Shaked, Tilly Levine or the children of Hezy Shaked and Tilly
Levine.

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(b)(iv).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

24



--------------------------------------------------------------------------------

(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was originally due);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)    All Indebtedness of such Person (i) in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligations, the capitalized amount of
the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease, agreement
or instrument were accounted for as a capital lease;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock, or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h)    all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the

 

25



--------------------------------------------------------------------------------

world; copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
customer lists, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property; and all
common law and other rights throughout the world in and to all of the foregoing.

“Intellectual Property Security Agreement” means the Grant of Security Interest
in United States Trademarks dated as of the Closing Date among the Loan Parties
and the Agent and any other intellectual property security agreement by and
among the Loan Parties and the Agent, granting a Lien in the Intellectual
Property and certain other assets of the Loan Parties, as the same now exists or
may hereafter be amended, modified, supplemented, renewed, restated or replaced.

“Intercreditor Provisions” has the meaning specified in Section 8.01(q).

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBOR Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first day after the end of each
month and the Maturity Date.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, three or six months thereafter, as
selected by the Lead Borrower in its LIBOR Rate Loan Notice; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(c)    no Interest Period shall extend beyond the Maturity Date; and

(d)    notwithstanding the provisions of clause (iii) no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBOR Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s
and/or its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.

 

26



--------------------------------------------------------------------------------

“In-Transit Inventory” means Inventory of a Borrower which is in the possession
of a common carrier and is in transit from a Foreign Vendor of a Borrower from a
location outside of the continental United States to a location of a Borrower
that is within the continental United States.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Advance Rate” means 90%.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, or which reflect such
other factors as affect the market value of the Eligible Inventory or which
reflect claims and liabilities that the Agent determines will need to be
satisfied in connection with the realization upon the Inventory. Without
limiting the generality of the foregoing, Inventory Reserves may, in the Agent’s
Permitted Discretion, include (but are not limited to) reserves based on:

(a)    obsolescence;

(b)    seasonal Inventory classified as “pack away” or “pack and hold”;

(c)    Shrink;

(d)    imbalance;

(e)    change in Inventory character;

(f)    change in Inventory composition;

(g)    change in Inventory mix;

(h)    markdowns (both permanent and point of sale);

(i)    retail markons and markups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and

(j)    out-of-date and/or expired Inventory.

Notwithstanding the foregoing or anything to the contrary in this Agreement, no
Inventory Reserves shall be established or changed, except upon not less than
one (1) Business Day’s prior written notice to the Borrower; provided, further,
that no Borrowings shall be permitted to be funded (or Letters of Credit issued)
against the newly proposed Inventory Reserves during any such one (1) Business
Day period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other

 

27



--------------------------------------------------------------------------------

investment of money or capital in order to obtain a profitable return. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the L/C Issuer for use.

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and any Borrower (or any Subsidiary)
or in favor of the L/C Issuer and relating to any such Letter of Credit.

“Joinder” means an agreement, in form satisfactory to the Agent pursuant to
which, among other things, a Person becomes a party to, and bound by the terms
of, this Agreement and/or the other Loan Documents in the same capacity and to
the same extent as either a Borrower or a Guarantor, as the Agent may determine.

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Agent in any of the Collateral.

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Agent in its discretion), (b)
with respect to the Existing Letters of Credit and until such Existing Letters
of Credit expire or are return undrawn, Wells Fargo, and (c) any other Lender
selected by the Agent in its discretion. The L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the L/C
Issuer and/or for such Affiliate to act as an advising, transferring, confirming
and/or nominated bank in connection with the issuance or administration of any
such Letter of Credit, in which case the term “L/C Issuer” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“L/C Obligations” means, as at any date of determination, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Loan. For purposes of computing the amounts available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of the UCP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

28



--------------------------------------------------------------------------------

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of Agent in any of the Collateral.

“Landlord Lien State Location” shall mean any Inventory location leased by any
Loan Party, operated by a third party on behalf of any Loan Party, and/or owned
by any Loan Party and which location is located in a Landlord Lien State.

“Lead Borrower” means World of Jeans & Tops, a California corporation.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Agent.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letter of
Credit.

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

“Letter of Credit Disbursement” means a payment made by the L/C Issuer pursuant
to a Letter of Credit.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(l).

“Letter of Credit Indemnified Costs” has the meaning specified in
Section 2.03(f).

“Letter of Credit Related Person” has the meaning specified in Section 2.03(f).

“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Borrowers’ option, less than) the
Aggregate Commitments.

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.

“LIBOR Rate” means for any Interest Period with respect to a LIBOR Rate Loan,
the greater of (a) 0.75% per annum, and (b) the rate per annum as published by
ICE Benchmark Administration Limited (or

 

29



--------------------------------------------------------------------------------

any successor page or other commercially available source as the Agent may
designate from time to time) as of 11:00 a.m., London time, two Business Days
prior to the commencement of the requested Interest Period, for a term, and in
an amount, comparable to the Interest Period and the amount of the LIBOR Rate
Loan requested (whether as an initial LIBOR Rate Loan or as a continuation of a
LIBOR Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrowers in accordance with this Agreement (and, if any such published rate is
below zero, then the rate determined pursuant to this clause (b) shall be deemed
to be zero). Each determination of the LIBOR Rate shall be made by the Agent and
shall be conclusive in the absence of manifest error.

“LIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the LIBOR Rate.

“LIBOR Rate Loan Notice” means a notice for a LIBOR Borrowing or continuation
pursuant to Section 2.02(b), which shall be substantially in the form of Exhibit
A.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going out of business”, “store closing”, or other similarly themed
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, each Request for Credit Extension, and any other instrument
or agreement now or hereafter executed and delivered in connection herewith, or
in connection with any transaction arising out of any Cash Management Services
and Bank Products provided by the Agent or any of its Affiliates, each as
amended and in effect from time to time; provided that for purposes of the
definition of “Material Adverse Effect” and Article VII, “Loan Documents” shall
not include agreements relating to Cash Management Services and Bank Products.

“Loan Parties” means, collectively, all Borrowers and all Guarantors.

 

30



--------------------------------------------------------------------------------

“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

“Margin Stock” is as defined in Regulation U of the FRB as in effect from time
to time.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of any Loan Party or the
Parent and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material impairment of the rights and remedies of
the Agent or any Lender under any Loan Document or a material adverse effect on
(i) the Collateral, (ii) the validity, perfection or priority of any Lien
granted by any Loan Party in favor of any Agent on any material portion of the
Collateral, or (iii) the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party. In
determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event in and of itself does not have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party and is furnished in any filing with the SEC.

“Material Indebtedness” means Indebtedness (other than the Obligations and any
obligations under any retail store or office lease) of the Loan Parties in an
aggregate principal amount exceeding $7,500,000. For purposes of determining the
amount of Material Indebtedness at any time, (a) the amount of the obligations
in respect of any Swap Contract at such time shall be calculated at the Swap
Termination Value thereof, (b) undrawn committed or available amounts shall be
included, and (c) all amounts owing to all creditors under any combined or
syndicated credit arrangement shall be included.

“Material Intellectual Property” means Intellectual Property material to the
business or operations of the Loan Parties.

“Maturity Date” means November 9, 2023.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means each and every fee and leasehold mortgage or deed of trust,
security agreement and assignment by and between the Loan Party owning or
holding the leasehold interest in the Real Estate encumbered thereby in favor of
the Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted

 

31



--------------------------------------------------------------------------------

hereunder which is senior to the Agent’s Lien on such asset and that is required
to be repaid (or to establish an escrow for the future repayment thereof) in
connection with such transaction (other than Indebtedness under the Loan
Documents) and (B) the reasonable and customary out-of-pocket expenses incurred
by such Loan Party or such Subsidiary in connection with such transaction
(including, without limitation, appraisals, and brokerage, legal, title and
recording or transfer or other tax (but excluding income taxes) expenses and
commissions) paid by any Loan Party to third parties (other than Affiliates));
and

(b)    with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

“Non-Consenting Lender” has the meaning specified in Section 10.01.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit C-1, and (b) the Swing Line Note, as each may be amended, supplemented
or modified from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities; provided that the Obligations shall not include any
Excluded Swap Obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

32



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Agent, any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Loan Parties hereunder, Taxes imposed as a result of a present
or former connection between such recipient and the jurisdiction imposing such
Tax (other than connections arising from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Liabilities” means (a) any obligation on account of (i) any Cash
Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (ii) any transaction with the Agent or any of its
Affiliates, which arises out of any Bank Product entered into with any Loan
Party and any such Person, as each may be amended from time to time.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 10.13).

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

“Parent” means Tilly’s, Inc., a Delaware corporation.

“Participant” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning specified in Section 5.28.

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making of such payment, (b) before and after giving effect to such transaction
or payment, Availability is greater than the greater of twenty percent (20%) of
the Loan Cap and $12,500,000.00, and (c) after giving effect to such transaction
or payment, (A) projected Availability as of the end of each Fiscal Month during
the immediately-succeeding subsequent projected twelve (12) Fiscal Months will
be equal to or greater than the greater of twenty percent (20%) of the Loan Cap
and $12,500,000.00, after giving pro forma effect to such transaction or payment
as if such transaction had been entered into or such payment had been made as of
the first day of such twelve-month period. Prior to undertaking any transaction
or payment which is subject to the Payment Conditions, the Loan Parties shall
deliver to the Agent (i) an updated Borrowing Base Certificate giving effect to
the payment or transaction and (ii) evidence of satisfaction of the conditions
contained in clause (c) above on a basis (including, without limitation, giving
due consideration to results for prior periods) reasonably satisfactory to the
Agent.

“PBGC” means the Pension Benefit Guaranty Corporation.

 

33



--------------------------------------------------------------------------------

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

(a)    No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b)    Such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

(c)    With respect to any Acquisition for which the aggregate consideration is
in excess of $5,000,000, the Lead Borrower shall have furnished the Agent with
thirty (30) days’ prior written notice of such intended Acquisition and shall
have furnished the Agent with a current draft of the acquisition documents (and
final copies thereof as and when executed), a summary of any due diligence
undertaken by the Loan Parties in connection with such Acquisition, appropriate
financial statements of the Person which is the subject of such Acquisition, pro
forma projected financial statements for the twelve (12) month period following
such Acquisition after giving effect to such Acquisition (including balance
sheets, cash flows and income statements by month for the acquired Person,
individually, and on a Consolidated basis with all Loan Parties), and such other
information as the Agent may reasonably require, all of which shall be
reasonably satisfactory to the Agent;

(d)    With respect to any Acquisition financed by a Loan Party with Loans under
this Agreement, in whole or part, the consideration paid for such Acquisition
and the legal structure of the Acquisition shall be acceptable to the Agent in
its Permitted Discretion;

(e)    After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;

(f)    Any assets acquired shall be utilized in, and if the Acquisition involves
a merger, consolidation or Acquisition of Equity Interests, the Person which is
the subject of such Acquisition shall be engaged in, a business otherwise
permitted to be engaged in by a Borrower or its Subsidiaries under this
Agreement;

(g)    If the Person which is the subject of such Acquisition will be maintained
as a Subsidiary of a Loan Party, or if the assets acquired in an acquisition
will be transferred to a Subsidiary which is not then a Loan Party, such
Subsidiary shall, within the time periods set forth in Section 6.12, be joined
as a “Borrower” hereunder or as a Guarantor, as the Agent shall determine, and
the Agent shall receive a first priority security and/or mortgage interest in
such Subsidiary’s Equity Interests, Inventory, Accounts, Real Estate and other
property of the same nature as constitutes collateral under the Security
Documents;

 

34



--------------------------------------------------------------------------------

and

(h)    The Loan Parties shall have satisfied the Payment Conditions.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable business judgment (from the perspective of a secured
asset-based retail lender).

“Permitted Disposition” means any of the following:

(a)    Dispositions of inventory in the ordinary course of business;

(b)    bulk sales or other Dispositions of the Inventory of a Loan Party not in
the ordinary course of business in connection with Store closings, at arm’s
length, provided, that such Store closures and related Inventory Dispositions
shall not exceed in the aggregate from and after the Closing Date, twenty
percent (20%) of the number of the Loan Parties’ Stores in existence as of the
Closing Date (net of new Store openings), provided, that all sales of Inventory
in connection with Store closings shall be in accordance with liquidation
agreements and with professional liquidators reasonably acceptable to the Agent;
provided, further that all Net Proceeds received in connection therewith are
applied to the Obligations if then required in accordance with Section 2.05
hereof;

(c)    non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary course of business of the Loan Parties;

(d)    licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agent, the Agent shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agent;

(e)    Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value;

(f)    sales, transfers and Dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;

(g)    Dispositions of cash equivalents in the ordinary course of business;

(h)    Dispositions consisting of the compromise, settlement or collection of
Accounts (other than Eligible Credit Card Receivables) in the ordinary course of
business, consistent with past practices;

(i)    Dispositions as a result of involuntary loss, damage or destruction of
property or involuntary condemnation, transfer, seizure or taking by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property;

 

35



--------------------------------------------------------------------------------

(j)    Investments made in compliance with Section 7.02, mergers and
consolidates consummated in compliance with Section 7.04, and Restricted
Payments made in compliance with Section 7.06, in each case to the extent
constituting a Disposition;

(k)    Dispositions in joint ventures to the extent such Disposition constitutes
a Permitted Investment pursuant to clause (n) of the definition of such term and
are required by the applicable joint venture arrangements and similar binding
arrangements; and

(l)    sales, transfers and Dispositions by any Subsidiary which is not a Loan
Party to another Subsidiary that is not a Loan Party.

Notwithstanding anything to the contrary, with respect to a sale, transfer or
disposition of Material Intellectual Property (or the Equity Interests of any
Subsidiary that owns Material Intellectual Property), such sale, transfer or
other disposition shall not be permitted unless the purchaser, assignee or other
transferee thereof agrees in writing to be bound by a non-exclusive,
royalty-free, worldwide license of such Material Intellectual Property in favor
of the Agent for use in connection with the exercise of the rights and remedies
of the Credit Parties, which license shall be in form and substance reasonably
satisfactory to the Agent. Notwithstanding anything to the contrary contained
herein, no Loan Party or any Subsidiary shall sell, transfer or otherwise
dispose of any Material Intellectual Property (or the Equity Interests of any
Subsidiary that owns Material Intellectual Property) (in each case, whether as a
Permitted Disposition, a Permitted Investment, a Permitted Encumbrance or
otherwise) without the prior written consent of the Agent and the Required
Lenders.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 6.04;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and securing obligations that are not overdue or are being contested in
compliance with Section 6.04;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA which has
resulted or could reasonably be expected to result in liability;

(d)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)    Liens in respect of judgments that would not constitute an Event of
Default hereunder;

(f)    easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;

 

36



--------------------------------------------------------------------------------

(g)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
Permitted Refinancings thereof;

(h)    Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties;

(i)    Liens in favor of the Agent;

(j)    statutory Liens of landlords and lessors in respect of rent not in
default;

(k)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the Closing Date
and Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m)    Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

(n)    voluntary Liens on property (other than property of the type included in
the Borrowing Base) in existence at the time such property is acquired pursuant
to a Permitted Acquisition or on such property of a Subsidiary of a Loan Party
in existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided, that such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition and do not attach to any other assets
of any Loan Party or any Subsidiary;

(o)    Liens in favor of customs and revenues authorities imposed by applicable
Law arising in the ordinary course of business in connection with the
importation of goods solely to the extent the following conditions are
satisfied: (A) such Liens secure obligations that are being contested in good
faith by appropriate proceedings, (B) the applicable Loan Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation; and

(p)    Liens that are non-exclusive licenses of Intellectual Property of a Loan
Party in the ordinary course of business and not interfering in any material
respect with the ordinary course of business of the Loan Parties.

 

37



--------------------------------------------------------------------------------

“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists or would arise from the incurrence thereof:

(a)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.03
and any Permitted Refinancing thereof;

(b)    Indebtedness of any Loan Party to any other Loan Party;

(c)    purchase money Indebtedness of any Loan Party to finance the acquisition
of any personal property consisting solely of fixed or capital assets, including
Capital Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and Permitted Refinancings thereof, provided, however,
that the aggregate principal amount of Indebtedness permitted by this clause
(c) shall not exceed $10,000,000 at any time outstanding and further provided
that, if requested by the Agent, the Loan Parties shall cause the holders of
such Indebtedness to enter into a Collateral Access Agreement and if applicable
on terms reasonably satisfactory to the Agent;

(d)    obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;”

(e)    contingent liabilities under surety bonds or similar instruments incurred
in the ordinary course of business in connection with the construction or
improvement of Stores;

(f)    [RESERVED];

(g)    Indebtedness with respect to the deferred purchase price or providing for
indemnification, hold-back adjustments of purchase price, or similar
obligations, in each case for any Permitted Acquisition, provided that such
Indebtedness does not require the payment in cash of principal (other than in
respect of working capital adjustments) prior to the Maturity Date, has a
maturity which extends beyond the Maturity Date, and is subordinated to the
Obligations on terms reasonably acceptable to the Agent;

(h)    Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);

(i)    the Obligations;

(j)    Indebtedness incurred by the Loan Parties in connection with any
Permitted Disposition consisting of usual and customary indemnification
obligations;

(k)    Guaranty obligations of the Lead Borrower of the obligations of any other
Loan Party under any lease of Real Estate leased by such other Loan Party;

 

38



--------------------------------------------------------------------------------

(l)    Indebtedness other than for borrowed money incurred in the ordinary
course of business in respect of:

(i)    netting services, overdraft protections and otherwise in connection with
deposit accounts, securities accounts and commodities accounts;

(ii)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Loan Parties and not in connection with money borrowed, including those incurred
to secure health, safety and environmental obligations; and

(iii)    deferred compensation, severance, and health and welfare retirement
benefits to employees of the Loan Parties; and

(m)    unsecured Indebtedness not otherwise specifically described herein in an
aggregate principal amount not to exceed $15,000,000 at any time outstanding.

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:

(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(d)    Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(e)    Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

 

39



--------------------------------------------------------------------------------

(f)    Investments existing on the Closing Date, and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other material modification of
the terms thereof;

(g)    (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the Closing Date, (ii) Investments of any
Person that becomes a Loan Party after the Closing Date (provided, that (A) such
Investment existed at the time such Person is acquired and (B) such Investments
are not made in anticipation of such Person becoming a Subsidiary), and
(iii) additional Investments by any Loan Party and its Subsidiaries in Loan
Parties (other than the Parent);

(h)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(i)    Guarantees constituting Permitted Indebtedness;

(j)    Investments by any Loan Party in Swap Contracts entered into in the
ordinary course of business and for bona fide business (and not speculative
purposes) to protect against fluctuations in interest rates in respect of the
Obligations;

(k)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(l)    advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an amount not to exceed
$1,000,000 to any individual at any time or in an aggregate amount not to exceed
$2,500,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

(m)    Investments constituting Permitted Acquisitions;

(n)    Capital contributions made by any Loan Party to another Loan Party; and

(o)    Other Investments not otherwise specifically described herein and (i) not
exceeding $2,500,000 in the aggregate in any Fiscal Year of the Loan Parties and
(ii) such other amounts provided that the Payment Conditions are satisfied;

provided, however, that notwithstanding the foregoing, (i) no such Investments
specified in clauses (a) through (e) and clause (p) shall be permitted unless
such Investments shall be pledged to the Agent as additional collateral for the
Obligations pursuant to such agreements as may be reasonably required by the
Agent, and (ii) with respect to an Investment in respect of Material
Intellectual Property (or the Equity Interests of any Subsidiary that owns
Material Intellectual Property), such Investment shall not be permitted unless
the purchaser, assignee or other transferee thereof agrees in writing to be
bound by a non-exclusive, royalty-free, worldwide license of such Material
Intellectual Property in favor of the Agent for use in connection with the
exercise of the rights and remedies of the Credit Parties, which license shall
be in form and substance reasonably satisfactory to the Agent. Notwithstanding
anything to the contrary contained herein, no Loan Party or any Subsidiary shall
make any Investment consisting of a license, sublicense or other transfer of
Material Intellectual Property (or the Equity Interests of any Subsidiary that
owns Material Intellectual Property) (in each case, whether as a Permitted
Disposition, a Permitted Investment, a Permitted Encumbrance or otherwise)
without the prior written consent of the Agent and the Required Lenders.

 

40



--------------------------------------------------------------------------------

“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:

(a)    is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b)    is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;

(c)    is made to pay any other amount chargeable to any Loan Party hereunder;
and

(d)    together with all other Permitted Overadvances then outstanding, shall
not (i) exceed five percent (5%) of the Borrowing Base at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Lenders otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and further provided that in no event
shall the Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions would exceed the Aggregate Commitments
(as in effect prior to any termination of the Commitments pursuant to
Section 2.06 or Section 8.02 hereof).

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which” are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date, (d) if the Indebtedness being
Refinanced is subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing shall be subordinated in right of payment
to such Obligations on terms at least as favorable to the Credit Parties as
those contained in the documentation governing the Indebtedness being Refinanced
(e) no Permitted Refinancing shall have direct or indirect obligors who were not
also obligors of the Indebtedness being Refinanced, or greater guarantees or
security, than the Indebtedness being Refinanced, (f) such Permitted Refinancing
shall be otherwise on terms not materially less favorable to the Credit Parties
than those contained in the documentation governing the Indebtedness being
Refinanced, including, without limitation, with respect to financial and other
covenants and events of default, (g) the interest rate applicable to any such
Permitted Refinancing shall not exceed the then applicable market interest rate,
and (h) at the time thereof, no Default or Event of Default shall have occurred
and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party, other than a Multiemployer
Plan.

 

41



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date among
the Loan Parties party thereto and the Agent, as the same now exists or may
hereafter be amended, modified, supplemented, renewed, restated or replaced.

“Portal” has the meaning specified in Section 2.02.

“Provider” has the meaning specified in Section 9.18.

“Public Lender” has the meaning specified in Section 6.02.

“Public Market” shall exist if (a) a Public Offering has been consummated and
(b) any Equity Interests of the Parent have been distributed by means of an
effective registration statement under the Securities Act of 1933.

“Public Offering” means a public offering of the Equity Interests of the Parent
pursuant to an effective registration statement under the Securities Act of
1933.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.27.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning specified in Section 9.12(b).

 

42



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, an electronic notice via the
Portal or LIBOR Rate Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application and, if required by the L/C Issuer, a Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, at least two Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
that the requirement that the “Required Lenders” include at least two Lenders
will only apply to the extent that two or more Lenders hold Commitments or Total
Outstandings, as applicable.

“Reserves” means all Inventory Reserves and Availability Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder, including, with respect
to the Portal, any person authorized and authenticated through the Portal in
accordance with the Agent’s procedures for such authentication. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country or territory sanctions program
administered and enforced by OFAC.

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target

 

43



--------------------------------------------------------------------------------

of Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any Credit Party or any Loan Party
or any of their respective Subsidiaries or Affiliates.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Agent, as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or replaced.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreement, the Blocked Account Agreements, the
Mortgages, the DDA Notifications, the Credit Card Notifications, and each other
security agreement or other instrument or document executed and delivered to the
Agent pursuant to this Agreement or any other Loan Document granting a Lien to
secure any of the Obligations.

“Settlement Date” has the meaning specified in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Shrink Reserve” means an amount reasonably estimated by the Agent in its
Permitted Discretion to be equal to that amount which is required in order that
the Shrink reflected in Borrowers’ stock ledger would be reasonably equivalent
to the Shrink calculated as part of the Borrowers’ most recent physical
inventory.

“SOFR” with respect to any day means the greater of (a) 0.75% per annum, and
(b) the secured overnight financing rate published for such day by the Federal
Reserve Bank of New York, as the administrator of the benchmark (or a successor
administrator) on the Federal Reserve Bank of New York’s Website.

“Solvent” and “Solvency” means, with respect to any Person as of any date of
determination, that (a) at fair valuations, the sum of such Person’s debts
(including contingent liabilities) is less than all of such

 

44



--------------------------------------------------------------------------------

Person’s assets, (b) such Person is not engaged or about to engage in a business
or transaction for which the remaining assets of such Person are unreasonably
small in relation to the business or transaction or for which the property
remaining with such Person is an unreasonably small capital, and (c) such Person
has not incurred and does not intend to incur, or reasonably believe that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise), and (d) such Person is “solvent” or not
“insolvent”, as applicable within the meaning given those terms and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Spot Rate” has the meaning specified in Section 1.08.

“Standard Letter of Credit Practice” means, for the L/C Issuer, any domestic or
foreign Law or letter of credit practices applicable in the city in which the
L/C Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Supported QFC” has the meaning specified in Section 10.27.

 

45



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $7,500,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

46



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trading with the Enemy Act” has the meaning specified in Section 10.18.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that if a term is
defined in Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by the
L/C Issuer for use.

“UFCA” has the meaning specified in Section 10.21(d).

“UFTA” has the meaning specified in Section 10.21(d).

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Uncommitted Increase” has the meaning specified in Section 2.15(b).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base, increase in Reserves
or misrepresentation by the Loan Parties.

 

47



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.27.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Withholding Agent” means the Borrowers or the Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

48



--------------------------------------------------------------------------------

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)    Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (i) the repayment in
Dollars in full in cash or immediately available funds (or, in the case of
contingent reimbursement obligations with respect to Letters of Credit and Bank
Products (other than Swap Contracts) and any other contingent Obligation,
including indemnification obligations, providing Cash Collateralization) or
other collateral as may be requested by the Agent of all of the Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Swap Contracts) other than (A) unasserted contingent
indemnification Obligations, (B) any Obligations relating to Bank Products
(other than Swap Contracts) that, at such time, are allowed by the applicable
Bank Product provider to remain outstanding without being required to be repaid
or Cash Collateralized or other collateral as may be requested by the Agent, and
(C) any Obligations relating to Swap Contracts that, at such time, are allowed
by the applicable provider of such Swap Contracts to remain outstanding without
being required to be repaid, and (ii) the termination of the Aggregate
Commitments and the Loan Documents.

 

  1.03    Accounting

Terms

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Lead Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect

 

49



--------------------------------------------------------------------------------

at such time; provided, however, that with respect to any Letter of Credit that,
by its terms of any Issuer Documents related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time.

1.07    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

1.08    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Agent at such time on the basis of the Spot Rate (as
defined below) for the purchase of such currency with Dollars. For purposes of
this Section 1.08, the “Spot Rate” for a currency means the rate determined by
the Agent to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date of such determination;
provided that the Agent may obtain such spot rate from another financial
institution designated by the Agent if the Person acting in such capacity does
not have as of the date of determination a spot buying rate for any such
currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans; Reserves. (a) Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Commitment, or
(y) such Lender’s Applicable Percentage of the Borrowing Base; subject in each
case to the following limitations:

(i)    after giving effect to any Committed Borrowing, the Total Outstandings
shall not exceed the Loan Cap,

(ii)    after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment,

(iii)    The Outstanding Amount of all L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBOR Rate Loans, as further provided herein.

 

50



--------------------------------------------------------------------------------

(b)    The Inventory Reserves and Availability Reserves as of the Closing Date
are set forth in the Borrowing Base Certificate delivered pursuant to
Section 4.01(c) hereof.

(c)    The Agent shall have the right, at any time and from time to time after
the Closing Date in its Permitted Discretion to establish, modify or eliminate
Reserves subject to the provisions contained in the defined terms “Availability
Reserves” and “Inventory Reserves”.

2.02    Borrowings, Conversions and Continuations of Committed Loans.

(a)    Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBOR Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

(b)    Each request for a Committed Borrowing consisting of a Base Rate Loan
shall be made by electronic request of the Lead Borrower through the Agent’s
Commercial Electronic Office Portal or through such other electronic portal
provided by the Agent (the “Portal”), which must be received by the Agent not
later than 2:00 p.m. on the requested date of any Borrowing of Base Rate Loans.
The Borrowers hereby acknowledge and agree that any request made through the
Portal shall be deemed made by a Responsible Officer of the Borrowers. Each
request for a Committed Borrowing consisting of a LIBOR Rate Loan shall be made
pursuant to the Borrowers’ submission of a LIBOR Rate Loan Notice, which must be
received by the Agent not later than 11:00 a.m. three (3) Business Days prior to
the requested date of any Borrowing or continuation of LIBOR Rate Loans. Each
LIBOR Rate Loan Notice shall specify (i) the requested date of the Borrowing or
continuation, as the case may be (which shall be a Business Day), (ii) the
principal amount of LIBOR Rate Loans to be borrowed or continued (which shall be
in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof), and (iii) the duration of the Interest Period with respect thereto. If
the Lead Borrower fails to specify an Interest Period, they will be deemed to
have specified an Interest Period of one month. On the requested date of any
LIBOR Rate Loan, (i) in the event that Base Rate Loans are outstanding in an
amount equal to or greater than the requested LIBOR Rate Loan, all or a portion
of such Base Rate Loans shall be automatically converted to a LIBOR Rate Loan in
the amount requested by the Borrower, and (ii) if Base Rate Loans are not
outstanding in an amount at least equal to the requested LIBOR Rate Loan, the
Lead Borrower shall make an electronic request via the Portal for additional
Base Rate Loans in an such amount, when taken with the outstanding Base Rate
Loans (which shall be converted automatically at such time), as is necessary to
satisfy the requested LIBOR Rate Loan. If the Lead Borrower fails to make such
additional request via the Portal as required pursuant to clause (ii) of the
foregoing sentence, then the Borrowers shall be responsible for all amounts due
pursuant to Section 3.05 hereof arising on account of such failure. If the Lead
Borrower fails to give a timely notice with respect to any continuation of a
LIBOR Rate Loan, then the applicable Committed Loans shall be converted to Base
Rate Loans, effective as of the last day of the Interest Period then in effect
with respect to the applicable LIBOR Rate Loans. All requests for a Committed
Borrowing which are not made by electronic request of the Lead Borrower through
the Portal shall be subject to (and unless the Agent elects otherwise in the
exercise of its sole discretion, such Committed Borrowing shall not be made
until the completion of) the Agent’s authentication process (with results
satisfactory to the Agent) prior to the funding of any such requested Committed
Loan.

(c)    The Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(b). In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Agent in
immediately available funds at the Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable notice. Upon

 

51



--------------------------------------------------------------------------------

satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the Agent shall
use reasonable efforts to make all funds so received available to the Borrowers
in like funds by no later than 4:00 p.m. on the day of receipt by the Agent
either by (i) crediting the account of the Lead Borrower on the books of Wells
Fargo with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Agent by the Borrower.

(d)    The Agent, without the request of the Borrower, may advance any interest,
fee, service charge (including direct wire fees), Credit Party Expenses, or
other payment to which any Credit Party is entitled from the Loan Parties
pursuant hereto or any other Loan Document and may charge the same to the Loan
Account notwithstanding that an Overadvance may result thereby. The Agent shall
advise the Lead Borrower of any such advance or charge promptly after the making
thereof. Such action on the part of the Agent shall not constitute a waiver of
the Agent’s rights and the Borrowers’ obligations under Section 2.05(c). Any
amount which is added to the principal balance of the Loan Account as provided
in this Section 2.02(d) shall bear interest at the interest rate then and
thereafter applicable to Base Rate Loans.

(e)    Except as otherwise provided herein, a LIBOR Rate Loan may be continued
or converted only on the last day of an Interest Period for such LIBOR Rate
Loan. During the existence of a Default or an Event of Default, no Loans may be
requested as, converted to or continued as LIBOR Rate Loans without the Consent
of the Required Lenders.

(f)    The Agent shall promptly notify the Lead Borrower and the Lenders of the
interest rate applicable to any Interest Period for LIBOR Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Lead Borrower and the Lenders of any
change in Wells Fargo’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(g)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than eight (8) Interest Periods
in effect with respect to LIBOR Rate Loans.

(h)    The Agent, the Lenders, the Swing Line Lender and the L/C Issuer shall
have no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result. The Agent may, in its discretion, make Permitted
Overadvances without the consent of the Borrowers, the Lenders, the Swing Line
Lender and the L/C Issuer and the Borrowers and each Lender and L/C Issuer shall
be bound thereby. Any Permitted Overadvance may constitute a Swing Line Loan. A
Permitted Overadvance is for the account of the Borrowers and shall constitute a
Base Rate Loan and an Obligation and shall be repaid by the Borrowers in
accordance with the provisions of Section 2.05(c). The making of any such
Permitted Overadvance on any one occasion shall not obligate the Agent or any
Lender to make or permit any Permitted Overadvance on any other occasion or to
permit such Permitted Overadvances to remain outstanding. The making by the
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Agent shall have no liability for, and no Loan Party or Credit Party
shall have the right to, or shall, bring any claim of any kind whatsoever
against the Agent with respect to Unintentional Overadvances regardless of the
amount of any such Overadvance(s).

2.03    Letters of Credit.

(a)    Subject to the terms and conditions of this Agreement, upon the request
of the Lead Borrower made in accordance herewith, and prior to the Maturity
Date, the L/C Issuer agrees to issue a

 

52



--------------------------------------------------------------------------------

requested Letter of Credit for the account of the Loan Parties. By submitting a
request to the L/C Issuer for the issuance of a Letter of Credit, the Borrowers
shall be deemed to have requested that the L/C Issuer issue the requested Letter
of Credit. Each request for the issuance of a Letter of Credit, or the amendment
or extension of any outstanding Letter of Credit, shall be (i) irrevocable and
be made in writing pursuant to a Letter of Credit Application by a Responsible
Officer, (ii) delivered to the L/C Issuer and the Agent via telefacsimile or
other electronic method of transmission reasonably acceptable to the L/C Issuer
not later than 11:00 a.m. at least two Business Days (or such other date and
time as the Agent and the L/C Issuer may agree in a particular instance in their
sole discretion) prior to the requested date of issuance, amendment or
extension, and (iii) subject to the L/C Issuer’s authentication procedures with
results satisfactory to the L/C Issuer. Each such request shall be in form and
substance reasonably satisfactory to the Agent and the L/C Issuer and (i) shall
specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment or extension of such Letter of Credit, (C) the proposed expiration
date of such Letter of Credit, (D) the name and address of the beneficiary of
the Letter of Credit, and (E) such other information (including, the conditions
to drawing, and, in the case of an amendment or extension, identification of the
Letter of Credit to be so amended or extended) as shall be necessary to prepare,
amend or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as the Agent or the L/C Issuer may request or require, to the
extent that such requests or requirements are consistent with the Issuer
Documents that the L/C Issuer generally requests for Letters of Credit in
similar circumstances. The Agent’s records of the content of any such request
will be conclusive. Anything contained herein to the contrary notwithstanding,
the L/C Issuer may, but shall not be obligated to, issue a Letter of Credit that
supports the obligations of a Loan Party or one of its Subsidiaries in respect
of (x) a lease of real property, or (y) an employment contract.

(b)    The L/C Issuer shall have no obligation to issue a Letter of Credit if,
after giving effect to the requested issuance, (i) the Total Outstandings would
exceed the Loan Cap, (ii) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans would exceed such Lender’s
Commitment, or (iii) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit.

(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the L/C Issuer shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s participation with respect to such Letter of Credit may not be
reallocated pursuant to Section 9.16(b), or (ii) the L/C Issuer has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate the L/C Issuer’s risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may
include the Borrowers cash collateralizing such Defaulting Lender’s
participation with respect to such Letter of Credit in accordance with
Section 9.16(b). Additionally, the L/C Issuer shall have no obligation to issue
and/or extend a Letter of Credit if (A) any order, judgment, or decree of any
Governmental Authority or arbitrator shall, by its terms, purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of Law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit or request that the L/C Issuer refrain from the issuance
of letters of credit generally or such Letter of Credit in particular, (B) the
issuance of such Letter of Credit would violate one or more policies of the L/C
Issuer applicable to letters of credit generally, (C) the expiry date of such
requested Letter of Credit that is a Standby Letter of Credit would occur later
than the date that is twelve (12) months after the date of issuance thereof,
provided, that, such Standby Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration, subject to the terms hereof (including, without limitation, clause
(E) below and Section 2.03(h)), (D) the expiry date of such requested Letter of
Credit that is a Standby Letter of Credit would occur later than the date that
is the earlier of (i) 120 days after the date of the issuance of such Commercial
Letter of Credit and (ii) the Letter of Credit Expiration Date, and (E) the
expiry date of such requested Letter of Credit would occur after the Letter of
Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Agent may agree) or all the Lenders have
approved such expiry date.

 

53



--------------------------------------------------------------------------------

(d)    Any L/C Issuer (other than Wells Fargo or any of its Affiliates) shall
notify the Agent in writing no later than the Business Day prior to the Business
Day on which such L/C Issuer issues any Letter of Credit. In addition, each L/C
Issuer (other than Wells Fargo or any of its Affiliates) shall, on the first
Business Day of each week, submit to Agent a report detailing the daily undrawn
amount of each Letter of Credit issued by such L/C Issuer during the prior
calendar week. The Borrowers and the Credit Parties hereby acknowledge and agree
that all Existing Letters of Credit shall constitute Letters of Credit under
this Agreement on and after the Closing Date with the same effect as if such
Existing Letters of Credit were issued by L/C Issuer at the request of the
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the L/C Issuer, including the requirement
that the amounts payable thereunder must be payable in Dollars; provided that if
the L/C Issuer, in its discretion, issues a Letter of Credit denominated in a
currency other than Dollars, all reimbursements by the Borrowers of the honoring
of any drawing under such Letter of Credit shall be paid in Dollars based on the
Spot Rate. If the L/C Issuer makes a payment under a Letter of Credit, the
Borrowers shall pay to Agent an amount equal to the applicable Letter of Credit
Disbursement on the Business Day such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Committed Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 4.02 hereof) and, initially, shall bear interest at the rate then
applicable to Committed Loans that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be a Committed Loan hereunder, the Borrowers’
obligation to pay the amount of such Letter of Credit Disbursement to the L/C
Issuer shall be automatically converted into an obligation to pay the resulting
Committed Loan. Promptly following receipt by the Agent of any payment from the
Borrowers pursuant to this paragraph, the Agent shall distribute such payment to
the L/C Issuer or, to the extent that the Lenders have made payments pursuant to
Section 2.03(e) to reimburse the L/C Issuer, then to such Lenders and the L/C
Issuer as their interests may appear.

(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.03(d), each Lender agrees to fund its Applicable
Percentage of any Committed Loan deemed made pursuant to Section 2.03(d) on the
same terms and conditions as if the Borrowers had requested the amount thereof
as a Committed Loan and the Agent shall promptly pay to the L/C Issuer the
amounts so received by it from the Lenders. By the issuance of a Letter of
Credit (or an amendment or extension of a Letter of Credit) and without any
further action on the part of the L/C Issuer or the Lenders, the L/C Issuer
shall be deemed to have granted to each Lender, and each Lender shall be deemed
to have purchased, a participation in each Letter of Credit issued by the L/C
Issuer, in an amount equal to its Applicable Percentage of such Letter of
Credit, and each such Lender agrees to pay to the Agent, for the account of the
L/C Issuer, such Lender’s Applicable Percentage of any Letter of Credit
Disbursement made by the L/C Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of the L/C
Issuer, such Lender’s Applicable Percentage of each Letter of Credit
Disbursement made by the L/C Issuer and not reimbursed by Borrowers on the date
due as provided in Section 2.03(d), or of any reimbursement payment that is
required to be refunded (or that the Agent or the L/C Issuer elects, based upon
the advice of counsel, to refund) to the Borrowers for any reason. Each Lender
acknowledges and agrees that its obligation to deliver to the Agent, for the
account of the L/C Issuer, an amount equal to its respective Applicable
Percentage of each Letter of Credit Disbursement pursuant to this
Section 2.03(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of a Default or Event of
Default or the failure to satisfy any condition set forth in Section 4.02
hereof. If any such Lender fails to make available to the Agent the amount of
such Lender’s Applicable Percentage of a Letter of Credit Disbursement as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and the Agent (for the account of the L/C Issuer) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

 

54



--------------------------------------------------------------------------------

(f)    Each Borrower agrees to indemnify, defend and hold harmless each Credit
Party (including the L/C Issuer and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including the L/C Issuer, a “Letter of
Credit Related Person”) (to the fullest extent permitted by Law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Article III) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

(i)    any Letter of Credit or any pre-advice of its issuance;

(ii)    any transfer, sale, delivery, surrender or endorsement (or lack thereof)
of any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit;

(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v)    any unauthorized instruction or request made to the L/C Issuer in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;

(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;

(ix)    any prohibition on payment or delay in payment of any amount payable by
the L/C Issuer to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

(x)    the L/C Issuer’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation;

 

55



--------------------------------------------------------------------------------

(xi)    any foreign language translation provided to the L/C Issuer in
connection with any Letter of Credit;

(xii)    any foreign law or usage as it relates to the L/C Issuer’s issuance of
a Letter of Credit in support of a foreign guaranty including without limitation
the expiration of such guaranty after the related Letter of Credit expiration
date and any resulting drawing paid by the L/C Issuer in connection therewith;
or

(xiii)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

provided, however, that such indemnity shall not be available to any Letter of
Credit Related Person claiming indemnification under clauses (i) through (xiii)
above to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. The
Borrowers hereby agree to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this
Section 2.03(f). If and to the extent that the obligations of the Borrowers
under this Section 2.03(f) are unenforceable for any reason, the Borrowers agree
to make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable Law. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.

(g)    The liability of the L/C Issuer (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrowers that
are caused directly by the L/C Issuer’s gross negligence or willful misconduct
in (i) honoring a presentation under a Letter of Credit that on its face does
not at least substantially comply with the terms and conditions of such Letter
of Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. The
Borrowers’ aggregate remedies against the L/C Issuer and any Letter of Credit
Related Person for wrongfully honoring a presentation under any Letter of Credit
or wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by the Borrowers to the L/C Issuer in respect of the
honored presentation in connection with such Letter of Credit under
Section 2.03(d), plus interest at the rate then applicable to Base Rate Loans
hereunder. The Borrowers shall take action to avoid and mitigate the amount of
any damages claimed against the L/C Issuer or any other Letter of Credit Related
Person, including by enforcing its rights against the beneficiaries of the
Letters of Credit. Any claim by the Borrowers under or in connection with any
Letter of Credit shall be reduced by an amount equal to the sum of (x) the
amount (if any) saved by the Borrowers as a result of the breach or alleged
wrongful conduct complained of; and (y) the amount (if any) of the loss that
would have been avoided had the Borrowers taken all reasonable steps to mitigate
any loss, and in case of a claim of wrongful dishonor, by specifically and
timely authorizing the L/C Issuer to effect a cure.

(h)    The Borrowers are responsible for the final text of the Letter of Credit
as issued by the L/C Issuer, irrespective of any assistance the L/C Issuer may
provide such as drafting or recommending text or by the L/C Issuer’s use or
refusal to use text submitted by the Borrowers. The Borrowers understand that
the final form of any Letter of Credit may be subject to such revisions and
changes as are deemed necessary or appropriate by the L/C Issuer, and Borrowers
hereby consent to such revisions and changes not materially different from the
application executed in connection therewith. The Borrowers are solely
responsible for the suitability of the Letter of Credit for the Borrowers’
purposes. If the Borrowers request that the L/C Issuer issue a Letter of Credit
for an affiliated or unaffiliated third party (an “Account Party”),

 

56



--------------------------------------------------------------------------------

(i) such Account Party shall have no rights against the L/C Issuer; (ii) the
Borrowers shall be responsible for the application and obligations under this
Agreement; and (iii) communications (including notices) related to the
respective Letter of Credit shall be among the L/C Issuer and the Borrowers. The
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by the L/C Issuer in connection therewith and shall promptly notify the L/C
Issuer (not later than three (3) Business Days following the Borrowers’ receipt
of documents from the L/C Issuer) of any non-compliance with the Borrowers’
instructions and of any discrepancy in any document under any presentment or
other irregularity. The Borrowers understand and agree that the L/C Issuer is
not required to extend the expiration date of any Letter of Credit for any
reason. With respect to any Letter of Credit containing an “automatic amendment”
to extend the expiration date of such Letter of Credit, the L/C Issuer, in its
sole and absolute discretion, may give notice of non-extension of such Letter of
Credit and, if the Borrowers do not at any time want the then current expiration
date of such Letter of Credit to be extended, the Borrowers will so notify the
Agent and the L/C Issuer at least 30 calendar days before the L/C Issuer is
required to notify the beneficiary of such Letter of Credit or any advising bank
of such non-extension pursuant to the terms of such Letter of Credit.

(i)    The Borrowers’ reimbursement and payment obligations under this
Section 2.03 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:

(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement or any Loan Document, or any term or
provision therein or herein;

(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii)    the L/C Issuer or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

(iv)    the L/C Issuer or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v)    the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, the L/C Issuer or any other
Person;

(vi)    the L/C Issuer or any correspondent honoring a drawing upon receipt of
an electronic presentation under a Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at the L/C Issuer’s
counters or are different from the electronic presentation;

(vii)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.03(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against the L/C Issuer, the beneficiary or any
other Person; or

 

57



--------------------------------------------------------------------------------

(viii)    the fact that any Default or Event of Default shall have occurred and
be continuing;

provided, however, that subject to Section 2.03(g) above, the foregoing shall
not release the L/C Issuer from such liability to the Borrowers as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against the L/C Issuer following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrowers to the L/C Issuer arising under, or in connection
with, this Section 2.03 or any Letter of Credit.

(j)    Without limiting any other provision of this Agreement, the L/C Issuer
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to the Borrowers for, and the L/C Issuer’s rights and remedies
against the Borrowers and the obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall not be impaired by:

(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;

(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the L/C Issuer’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the L/C Issuer in good faith believes to have
been given by a Person authorized to give such instruction or request;

(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;

(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

 

58



--------------------------------------------------------------------------------

(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix)    payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where the L/C Issuer has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;

(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the L/C Issuer if subsequently the L/C Issuer or any
court or other finder of fact determines such presentation should have been
honored;

(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii)    honor of a presentation that is subsequently determined by the L/C
Issuer to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k)    Upon the request of the Agent, (i) if the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Obligation that remains outstanding, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount equal to 103% of the
Outstanding Amount of all L/C Obligations (other than L/C Obligations with
respect to Letters of Credit denominated in a currency other than Dollars, which
L/C Obligations shall be Cash Collateralized in an amount equal to 115% of the
Outstanding Amount of such L/C Obligations), pursuant to documentation in form
and substance satisfactory to the Agent and the L/C Issuer (which documents are
hereby Consented to by the Lenders). The Borrowers hereby grant to the Agent a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo. If at any time
the Agent determines that any funds held as Cash Collateral are subject to any
right or claim of any Person other than the Agent or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrowers will, forthwith upon demand by the Agent, pay to the Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Agent determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Laws, to reimburse the L/C Issuer and,
to the extent not so applied, shall thereafter be applied to satisfy other
Obligations. If Borrowers fail to provide Cash Collateral as required by this
Section 2.03, Section 2.05 or Section 8.02(c), the Lenders may (and, upon
direction of the Agent, shall) advance, as Committed Loans, the amount of the
cash collateral required pursuant to the terms of this Agreement so that the
then Outstanding Amount of all L/C Obligations is cash collateralized in
accordance with the terms hereof (whether or not the Aggregate Commitments have
terminated, an Overadvance exists or the conditions in Section 4.02 are
satisfied).

 

59



--------------------------------------------------------------------------------

(l)    The Borrowers shall pay to the Agent for the account of each Lender in
accordance with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Margin times the
daily Stated Amount under each such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each month commencing with the first such date to
occur after the issuance of such Letter of Credit, and after the Letter of
Credit Expiration Date, on demand, and (ii) computed on a monthly basis in
arrears. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate as provided in Section 2.08(b) hereof.

(m)    In addition to the Letter of Credit Fees as set forth in Section 2.03(l)
above, the Borrowers shall pay immediately upon demand to the Agent for the
account of the L/C Issuer as non-refundable fees, commissions, and charges (it
being acknowledged and agreed that any charging of such fees, commissions, and
charges to the Loan Account pursuant to the provisions of Section 2.02(d) shall
be deemed to constitute a demand for payment thereof for the purposes of this
Section 2.03(m)): (i) a fronting fee which shall be imposed by the L/C Issuer
equal to 0.125% per annum times the average amount of the L/C Obligations during
the immediately preceding month, plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
expenses incurred by, the L/C Issuer, or by any adviser, confirming institution
or entity or other nominated person, relating to Letters of Credit, at the time
of issuance of any Letter of Credit and upon the occurrence of any other
activity with respect to any Letter of Credit (including transfers, assignments
of proceeds, amendments, drawings, extensions or cancellations).

(n)    Unless otherwise expressly agreed by the L/C Issuer and the Borrowers
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each Standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each Commercial
Letter of Credit.

(o)    The L/C Issuer shall be deemed to have acted with due diligence and
reasonable care if the L/C Issuer’s conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement.

(p)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(q)    In the event of a direct conflict between the provisions of this
Section 2.03 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.03 shall control and
govern.

 

60



--------------------------------------------------------------------------------

(r)    The provisions of this Section 2.03 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.

(s)    At the Borrowers’ costs and expense, the Borrowers shall execute and
deliver to the L/C Issuer such additional certificates, instruments and/or
documents and take such additional action as may be reasonably requested by the
L/C Issuer to enable the L/C Issuer to issue any Letter of Credit pursuant to
this Agreement and related Issuer Document, to protect, exercise and/or enforce
the L/C Issuer’s rights and interests under this Agreement or to give effect to
the terms and provisions of this Agreement or any Issuer Document. Each Borrower
irrevocably appoints the L/C Issuer as its attorney-in-fact and authorizes the
L/C Issuer, without notice to the Borrowers, to execute and deliver ancillary
documents and letters customary in the letter of credit business that may
include but are not limited to advisements, indemnities, checks, bills of
exchange and issuance documents. The power of attorney granted by the Borrowers
is limited solely to such actions related to the issuance, confirmation or
amendment of any Letter of Credit and to ancillary documents or letters
customary in the letter of credit business. This appointment is coupled with an
interest.

2.04    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed Loan Cap, and (ii) the aggregate Outstanding Amount of the Committed
Loans of any Lender at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Commitment, and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest only at the rate applicable to Base
Rate Loans. Immediately upon the making of a Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Swing Line Loan. The Swing Line Lender shall have all of the
benefits and immunities (A) provided to the Agent in Article IX with respect to
any acts taken or omissions suffered by the Swing Line Lender in connection with
Swing Line Loans made by it or proposed to be made by it as if the term “Agent”
as used in Article IX included the Swing Line Lender with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.

(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowers’ irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Agent (by telephone or in writing) that
the Agent has also received such Swing Line

 

61



--------------------------------------------------------------------------------

Loan Notice and, if not, the Swing Line Lender will notify the Agent (by
telephone or in writing) of the contents thereof. Unless the Swing Line Lender
has received notice (by telephone or in writing) from the Agent at the request
of the Required Lenders prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender may, not later than 3:00 p.m.
on the borrowing date specified in such Swing Line Loan Notice, make the amount
of its Swing Line Loan available to the Borrowers at its office by crediting the
account of the Lead Borrower on the books of the Swing Line Lender in
immediately available funds.

(c)    Refinancing of Swing Line Loans.

(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Loan Cap and the conditions set forth
in Section 4.02. Each Lender shall make an amount equal to its Applicable
Percentage of the amount of such outstanding Swing Line Loan available to the
Agent in immediately available funds for the account of the Swing Line Lender at
the Agent’s Office not later than 1:00 p.m. on the day specified by the Swing
Line Lender, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount. The Agent shall remit the funds so received to the
Swing Line Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii)    If any Lender fails to make available to the Agent for the account of
the Swing Line Lender any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.    A certificate of the Swing Line Lender submitted to any
Lender (through the Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the

 

62



--------------------------------------------------------------------------------

Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d)    Repayment of Participations.

(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. The Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05    Prepayments.

(a)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of LIBOR Rate Loans and (B) on the date of prepayment
of Base Rate Loans; (ii) any prepayment of LIBOR Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) unless a Cash Dominion Event has occurred and is continuing,
any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if LIBOR Rate Loans, the Interest Period(s) of such Loans. The Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that if such prepayment is to be made in connection
with a termination of Aggregate Commitments under Section 2.06 and such
prepayment is anticipated to be made with the proceeds received by the Borrowers
from the closing of another transaction, then the Borrowers may make

 

63



--------------------------------------------------------------------------------

such prepayment contingent on the closing of such other transaction. Any
prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

(b)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein.

(c)    If for any reason the Total Outstandings at any time exceed the Loan Cap
as then in effect, the Borrowers shall immediately prepay Loans, Swing Line
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the Loan
Cap as then in effect.

(d)    The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations with the proceeds and collections received by the Loan Parties to
the extent so required under the provisions of Section 6.13 hereof.

(e)    [RESERVED].

(f)    Prepayments made pursuant to Section 2.05(c), (d) and (e) above, first,
shall be applied to the Swing Line Loans, second, shall be applied ratably to
the outstanding Committed Loans, third, shall be used to Cash Collateralize the
remaining L/C Obligations; and, fourth, the amount remaining, if any, after the
prepayment in full of all Swing Line Loans and Committed Loans outstanding at
such time and the Cash Collateralization of the remaining L/C Obligations in
full may be retained by the Borrowers for use in the ordinary course of its
business. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the L/C Issuer or the Lenders, as applicable.

 

  2.06    Termination

or Reduction of Commitments

(a)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Agent, terminate the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit or from time to time permanently reduce the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit; provided
that (i) any such notice shall be received by the Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall not
terminate or reduce (A) the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, and
(C) the Swing Line Sublimit if, after giving effect thereto, and to any
concurrent payments hereunder, the Outstanding Amount of Swing Line Loans
hereunder would exceed the Swing Line Sublimit. Notwithstanding the foregoing,
if any termination of the Aggregate Commitments or the Letter of Credit Sublimit
is to be consummated in connection with the closing of another transaction and
any required

 

64



--------------------------------------------------------------------------------

prepayment is anticipated to be made with the proceeds received by the Borrowers
from the closing of such other transaction, then the Borrowers may make such
termination and prepayment contingent on the closing of such other transaction.

(b)    If, after giving effect to any reduction of the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

(c)    The Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate
Commitments under this Section 2.06. Upon any reduction of the Aggregate
Commitments, the Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. All fees (including, without
limitation, commitment fees, Early Termination Fees, and Letter of Credit Fees)
and interest in respect of the Aggregate Commitments accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

(d)    In connection with any reduction in the Aggregate Commitments prior to
the Maturity Date, if any Loan Party or any of its Subsidiaries owns any Margin
Stock, Borrowers shall deliver to the Agent an updated Form U-1 (with sufficient
additional originals thereof for each Lender), duly executed and delivered by
the Borrowers, together with such other documentation as the Agent shall
reasonably request, in order to enable the Agent and the Lenders to comply with
any of the requirements under Regulations T, U or X of the FRB.

2.07    Repayment of Loans.

(a)    The Borrowers shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.

(b)    To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

2.08    Interest.

(a)    Subject to the provisions of Section 2.08(b) below and Section 3.03, (i)
each LIBOR Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the LIBOR Rate for
such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

(b)    (i)    If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any other Event of Default exists, then the Agent may, and upon the
request of the Required Lenders shall, notify the Lead Borrower that all
outstanding Obligations shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate and thereafter such
Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

 

65



--------------------------------------------------------------------------------

(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees. In addition to certain fees described in subsections (l) and (m)
of Section 2.03:

(a)    Commitment Fee. The Borrowers shall pay to the Agent for the account of
each Lender in accordance with its Applicable Percentage, a commitment fee
calculated on a per annum basis equal to the Applicable Commitment Fee
Percentage times the actual daily amount by which the Aggregate Commitments
exceed the Total Outstandings. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable monthly
in arrears on the first day after the end of each month, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated monthly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect.

(b)    Other Fees. The Borrowers shall pay to the Arranger and the Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10    Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each outstanding Loan beginning, and including the day, such
Loan is made and until (but not including) the day on which such Loan (or such
portion thereof) is paid, provided that any Loan that is repaid on the same day
on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

2.11    Evidence of Debt.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Agent (the “Loan Account”) in the
ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. Upon the request of any Lender made through the Agent, the
Borrowers shall execute and deliver to such Lender (through the Agent) a Note,
which shall evidence such

 

66



--------------------------------------------------------------------------------

Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrowers will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

2.12    Payments Generally; Agent’s Clawback.

(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. Subject to Section 2.14 hereof, the Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Agent after 2:00 p.m., at
the option of the Agent, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrowers shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b)    (i)    Funding by Lenders; Presumption by Agent. Unless the Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
of LIBOR Rate Loans (or in the case of any Borrowing of Base Rate Loans, prior
to 12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Agent such Lender’s share of such Borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the Agent,
then the applicable Lender and the Borrowers severally agree to pay to the Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Agent in accordance with
banking industry rules on interbank compensation plus any administrative
processing or similar fees customarily charged by the Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Agent for the same or an overlapping period, the
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Agent, then the amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Agent.

 

67



--------------------------------------------------------------------------------

(ii)    Payments by Borrowers; Presumptions by Agent. Unless the Agent shall
have received notice from the Lead Borrower prior to the time at which any
payment is due to the Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrowers will not make such payment, the Agent may assume
that the Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the L/C Issuer, as
the case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Agent,
at the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Agent to any Lender or the Lead Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrowers by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof (subject to the provisions of the last paragraph of
Section 4.02 hereof), the Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments hereunder are several and not joint. The failure
of any Lender to make any Committed Loan, to fund any such participation or to
make any payment hereunder on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Obligations of the other Credit Parties, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Credit Parties ratably and in the priorities set
forth in Section 8.03, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a

 

68



--------------------------------------------------------------------------------

participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Settlement Amongst Lenders.

(a)    The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the Agent’s discretion) and shall be adjusted upward or downward
based on all Loans (including Swing Line Loans and repayments of Loans
(including Swing Line Loans) received by the Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Agent.

(b)    The Agent shall deliver to each of the Lenders promptly after a
Settlement Date a summary statement of the amount of outstanding Committed Loans
and Swing Line Loans for the period and the amount of repayments received for
the period. As reflected on the summary statement, (i) the Agent shall transfer
to each Lender its Applicable Percentage of repayments, and (ii) each Lender
shall transfer to the Agent (as provided below) or the Agent shall transfer to
each Lender, such amounts as are necessary to insure that, after giving effect
to all such transfers, the amount of Committed Loans made by each Lender shall
be equal to such Lender’s Applicable Percentage of all Committed Loans
outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Agent by the Lenders and is received prior to 1:00
p.m. on a Business Day, such transfers shall be made in immediately available
funds no later than 3:00 p.m. that day; and, if received after 1:00 p.m., then
no later than 3:00 p.m. on the next Business Day. The obligation of each Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Agent. If and to the extent any Lender shall not have so made
its transfer to the Agent, such Lender agrees to pay to the Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Agent, equal to the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Agent in connection with the foregoing.

2.15    Increase in Commitments.

(a)    [RESERVED].

(b)    Uncommitted Increase.

(i)    Request for Increase. Provided no Default or Event of Default then exists
or would arise therefrom, upon notice to the Agent (which shall promptly notify
the Lenders), the Lead Borrower may on a one-time basis, request an increase in
the Aggregate Commitments by an amount not exceeding $12,500,000.00 less the
aggregate amount of all Committed Increases made pursuant to Section 2.15(a)
hereof (the “Uncommitted Increase”, and, collectively, the “Commitment
Increases”). At the time of sending such notice, the Lead Borrower (in
consultation with the Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

 

69



--------------------------------------------------------------------------------

(ii)    Lender Elections to Increase. Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.

(iii)    Notification by Agent; Additional Lenders. The Agent shall notify the
Lead Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), to the extent that the existing Lenders
decline to increase their Commitments, or decline to increase their Commitments
to the amount requested by the Borrower, the Agent, in consultation with the
Borrower, will use its reasonable efforts to arrange for other Eligible
Assignees to become a Lender hereunder and to issue commitments in an amount
equal to the amount of the increase in the Aggregate Commitments requested by
the Lead Borrower and not accepted by the existing Lenders (and the Lead
Borrower may also invite additional Eligible Assignees to become Lenders) (each,
an “Additional Commitment Lender”), provided, however, that without the consent
of the Agent, at no time shall the Commitment of any Additional Commitment
Lender be less than $10,000,000.

(iv)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Agent, in consultation with the
Borrower, shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Agent shall promptly notify the Lead
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date and on the Increase Effective Date (i) the Aggregate
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Commitment Increases, and (ii) Schedule 2.01 shall
be deemed modified, without further action, to reflect the revised Commitments
and Applicable Percentages of the Lenders.

(c)    Conditions to Effectiveness of Commitment Increase. As a condition
precedent to such Commitment Increase, (i) the Lead Borrower shall deliver to
the Agent a certificate of each Loan Party dated as of the Increase Effective
Date (in sufficient copies for each Lender) signed by a Responsible Officer of
such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such Commitment Increase, and (B) in the
case of the Borrowers, certifying that, before and after giving effect to such
Commitment Increase, (1) the representations and warranties contained in Article
V and the other Loan Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (2) no
Default or Event of Default exists or would arise therefrom, (ii) the Borrowers,
the Agent, and any Additional Commitment Lender shall have executed and
delivered a Joinder to the Loan Documents in such form as the Agent shall
reasonably require; (iii) the Borrowers shall have paid such fees and other
compensation to, the Additional Commitment Lenders as the Lead Borrower and such
Additional Commitment Lenders shall agree; (iv) the Borrowers shall have paid
such arrangement fees to the Agent as the Lead Borrower and the Agent may agree;
(v) if requested by the Agent, the Borrowers shall deliver to the Agent and the
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Agent, from counsel to the Borrowers reasonably satisfactory to the Agent
and dated such date; (vi) the Borrowers and the Additional Commitment Lender
shall have delivered such other instruments, documents and agreements as the
Agent may reasonably have requested; (vii) no Default or Event of Default
exists; and (viii) if any Loan Party or any of its Subsidiaries owns any Margin
Stock, Borrowers shall deliver to the Agent an updated Form U-1 (with sufficient
additional originals thereof for each Lender), duly executed and delivered by
the Borrowers, together with such other documentation as the Agent shall
reasonably request, in order to enable the Agent and the Lenders to comply with
any of the requirements under

 

70



--------------------------------------------------------------------------------

Regulations T, U or X of the FRB. The Borrowers shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 2.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(d)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the Agent, any Lender or the L/C Issuer
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b)    Payment of Other Taxes by the Borrowers. Without duplication or
limitation of the provisions of subsection (a) above, the Borrowers shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c)    Indemnification. (i) The Loan Parties shall indemnify the Agent, each
Lender and the L/C Issuer, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Agent, such Lender or the L/C Issuer, as the case may be,
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by a Lender or the
L/C Issuer (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of the Agent, a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

(ii) Each Lender shall severally indemnify the Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Loan Parties have not already indemnified the Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (c)(ii).

 

71



--------------------------------------------------------------------------------

(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority
pursuant to this Section, the Lead Borrower shall deliver to the Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.

(e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Agent), at the time or
times prescribed by applicable law or reasonably requested by the Lead Borrower
or the Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Such delivery shall be provided on the Closing
Date and on or before such documentation expires or becomes obsolete or after
the occurrence of an event requiring a change in the documentation most recently
delivered. In addition, any Lender, if requested by the Lead Borrower or the
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Agent as will enable the Lead
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Person, any Foreign Lender shall deliver to the Lead Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Lead
Borrower or the Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(i)    duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, or

(iv)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made.

Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Person, any Lender that is a U.S. Person shall deliver to the Lead
Borrower and the Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of the Lead
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax.

 

72



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Person, any Lender that is a U.S. Person shall deliver to the Lead
Borrower and the Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of the Lead
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax.

(f)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal income withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by the Agent
(or, in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Agent (or, in the case of a Participant, the Lender
granting the participation) as may be necessary for the Agent or the Borrowers
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (f), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified pursuant to this Section
(including by the payment of additional amounts pursuant to this Section), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such indemnifying party,
upon the request of such indemnified party, agrees to repay the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

3.02    Illegality. If any Lender determines that any change in market
conditions or any Change in Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund LIBOR Rate Loans, or to determine or
charge interest rates based upon the LIBOR Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Lead Borrower through the Agent, any
obligation of such Lender to make or continue LIBOR Rate Loans or to convert
Base Rate Loans to LIBOR Rate Loans shall be suspended until such Lender
notifies the Agent and the Lead Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Agent), prepay or, if
applicable, convert all LIBOR Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor,

 

73



--------------------------------------------------------------------------------

if such Lender may lawfully continue to maintain such LIBOR Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
LIBOR Rate Loans. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

3.03    Inability to Determine Rates.

(a)    General. Subject to the provisions set forth in Section 3.03(b), if the
Required Lenders determine that for any reason in connection with any request
for a LIBOR Rate Loan or a conversion to or continuation thereof that (i) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such LIBOR Rate Loan, (ii) adequate and
reasonable means do not exist for determining the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Rate Loan, or (iii) the LIBOR
Rate for any requested Interest Period with respect to a proposed LIBOR Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Agent will promptly so notify the Lead Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate Loans
shall be suspended until the Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Lead Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBOR Rate Loans or, failing that, will be deemed to have converted such request
into a request for a Committed Borrowing of Base Rate Loans in the amount
specified therein.

(b)    Effect of Benchmark Transition Event.

(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Agent and the Lead Borrower may
amend this Agreement to replace the LIBOR Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Agent has
posted such proposed amendment to all Lenders and the Lead Borrower so long as
the Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Agent written
notice that such Required Lenders accept such amendment. No replacement of the
LIBOR Rate with a Benchmark Replacement pursuant to this Section 3.03(b) will
occur prior to the applicable Benchmark Transition Start Date.

(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(iii)    Notices; Standards for Decisions and Determinations. The Agent will
promptly notify the Lead Borrower and the Lenders of (1) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (2) the
implementation of any Benchmark Replacement, (3) the effectiveness of any
Benchmark Replacement Conforming Changes and (4) the commencement or conclusion
of any Benchmark

 

74



--------------------------------------------------------------------------------

Unavailability Period. Any determination, decision or election that may be made
by the Agent or the Lenders pursuant to this Section 3.03(b) including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.03(b).

(iv)    Benchmark Unavailability Period. Upon the Borrowers’ receipt of notice
of the commencement of a Benchmark Unavailability Period, the Lead Borrower may
revoke any request for a LIBOR Borrowing of, conversion to or continuation of
LIBOR Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Lead Borrower will be deemed to
have converted any such request into a request for a Borrowing of or conversion
to Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the LIBOR Rate will not be used in any determination of the
Base Rate.

3.04    Increased Costs; Reserves on LIBOR Rate Loans.

(a)    Increased Costs Generally. If any (i) Change in Law, or (ii) compliance
by any Lender or the L/C Issuer with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority (including Regulation D of the FRB), shall:

(A)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in
(including, without limitation, in respect of any Letter of Credit) by, any
Lender (except any reserve requirement reflected in the LIBOR Rate) or the L/C
Issuer;

(B)    subject any Lender or the L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes and Excluded Taxes); or

(C)    impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered, together with interest
on such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder.

 

75



--------------------------------------------------------------------------------

(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)    Reserves on LIBOR Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Lead Borrower shall have received at least 10 days’ prior notice (with a
copy to the Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrowers shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

76



--------------------------------------------------------------------------------

(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)    any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded.
Anything to the contrary contained herein notwithstanding, neither the Agent,
nor any Lender, nor any of their Participants, is required to acquire eurodollar
deposits to fund or otherwise match fund any Obligation as to which interest
accrues based on the LIBOR Rate.

A certificate of the Agent or a Lender delivered to the Lead Borrower setting
forth the amount that the Agent or such Lender is entitled to receive pursuant
to this Section 3.05 shall be conclusive absent manifest error. The Borrowers
shall pay such amount to the Agent or such Lender, as the case may be, within 10
days after receipt thereof.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 

  3.08    Designation

of Lead Borrower as Borrowers’ Agent

(a)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to

 

77



--------------------------------------------------------------------------------

each Borrower for such uses as are permitted under this Agreement. As the
disclosed principal for its agent, each Borrower shall be obligated to each
Credit Party on account of Credit Extensions so made as if made directly by the
applicable Credit Party to such Borrower, notwithstanding the manner by which
such Credit Extensions are recorded on the books and records of the Lead
Borrower and of any other Borrower. In addition, each Loan Party other than the
Borrowers hereby irrevocably designates and appoints the Lead Borrower as such
Loan Party’s agent to represent such Loan Party in all respects under this
Agreement and the other Loan Documents.

(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

(c)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)    The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif ”
via e-mail) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party or the
Lenders, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Agent:

(i)    executed counterparts of this Agreement sufficient in number for
distribution to the Agent, each Lender and the Borrower;

(ii)    a Note executed by the Borrowers in favor of each Lender requesting a
Note;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;

(iv)    copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in

 

78



--------------------------------------------------------------------------------

good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to so qualify in
such jurisdiction could not reasonably be expected to have a Material Adverse
Effect;

(v)    a favorable opinion of Latham & Watkins LLP, counsel to the Loan Parties,
addressed to the Agent and each Lender, as to such customary matters concerning
the Loan Parties and the Loan Documents as the Agent may reasonably request;

(vi)    a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect,
(C) to the Solvency of the Loan Parties as of the Closing Date after giving
effect to the transactions contemplated hereby, and (D) either that (1) no
consents, licenses or approvals are required as of the Closing Date in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect;

(vii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agent required under the
Loan Documents have been obtained and are in effect;

(viii)    a payoff letter from the lender under the Existing Credit Agreement
satisfactory in form and substance to the Agent evidencing that the Existing
Credit Agreement has been or concurrently with the Closing Date is being
terminated, all obligations thereunder are being paid in full, and all Liens
securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being released;

(ix)    the Security Documents and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;

(x)    all other Loan Documents, each duly executed by the applicable Loan
Parties;

(xi)    (A) appraisals (based on net liquidation value) by a third party
appraiser engaged by, and reasonably acceptable to the Agent of all Inventory of
the Borrower, the results of which are satisfactory to the Agent and (B) a
written report regarding the results of a commercial finance examination of the
Loan Parties, which shall be satisfactory to the Agent;

(xii)    results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges of any mortgages, and releases or subordination
agreements satisfactory to the Agent are being tendered concurrently with such
extension of credit or other arrangements satisfactory to the Agent for the
delivery of such termination statements and releases, satisfactions and
discharges have been made;

 

79



--------------------------------------------------------------------------------

(xiii)    (A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Agent, (B) the DDA Notifications, Credit Card Notifications, and Blocked
Account Agreements required pursuant to Section 6.13 hereof, (C) control
agreements with respect to the Loan Parties’ securities and investment accounts,
and (D) Collateral Access Agreements as required by the Agent; and

(xiv)    such other assurances, certificates, documents, consents or opinions as
the Agent reasonably may require.

(b)    After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Availability shall be not
less than $40,000,000.00.

(c)    The Agent shall have received a Borrowing Base Certificate dated the
Closing Date, relating to the month ending October 3, 2020 and executed by a
Responsible Officer of the Borrower.

(d)     The Agent shall have received financial statements for the month ending
October 3, 2020.

(e)    The Agent shall be reasonably satisfied that any financial statements
delivered to it fairly present the business and financial condition of the Loan
Parties and that there has been no Material Adverse Effect since August 1, 2020.

(f)    The Agent shall have received and be satisfied with (i) a detailed
forecast for the period commencing on the Closing Date and ending with the end
of the then next Fiscal Year, which shall include an Availability model,
Consolidated income statement, balance sheet, and statement of cash flow, by
month, each prepared in conformity with GAAP and consistent with the Loan
Parties’ then current practices and (b) such other information (financial or
otherwise) reasonably requested by the Agent.

(g)    There shall not be pending any litigation or other proceeding, the result
of which, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(h)    There shall not have occurred any default of any Material Contract of any
Loan Party.

(i)    The consummation of the transactions contemplated hereby shall not
violate any applicable Law in any material respect or any Organization Document.

(j)    All reasonable and documented fees and expenses required to be paid or
reimbursed to the Agent or the Arranger on or before the Closing Date shall have
been paid in full, and all reasonable and documented fees and expenses required
to be paid to the Lenders on or before the Closing Date shall have been paid in
full.

 

80



--------------------------------------------------------------------------------

(k)    The Borrowers shall have paid all reasonable and documented fees, charges
and disbursements of counsel to the Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the Closing Date
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Agent).

(l)    The Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, in each case, the results of which are satisfactory
to the Agent.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a LIBOR Rate Loan Notice
requesting only a continuation of LIBOR Rate Loans) and each L/C Issuer to issue
each Letter of Credit is subject to the following conditions precedent:

(a)    The representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects, and (iii) for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01;

(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof;

(c)    The Agent and, if applicable, the L/C Issuer or the Swing Line Lender
shall have received a Request for Credit Extension or an updated Borrowing Base
Certificate, as applicable, in accordance with the requirements hereof;

(d)    No event or circumstance which could reasonably be expected to result in
a Material Adverse Effect shall have occurred; and

(e)    No Overadvance shall result from such Credit Extension.

Each Request for Credit Extension (other than a LIBOR Rate Loan Notice
requesting only a continuation of LIBOR Rate Loans) submitted by the Borrowers
shall be deemed to be a representation and warranty by

 

81



--------------------------------------------------------------------------------

the Borrowers that the conditions specified in Sections 4.02(a) and (b) have
been satisfied on and as of the date of the applicable Credit Extension. The
conditions set forth in this Section 4.02 are for the sole benefit of the Credit
Parties but until the Required Lenders otherwise direct the Agent to cease
making Loans and the L/C Issuer to cease issuing Letters of Credit, the Lenders
will fund their Applicable Percentage of all Loans and participate in all Swing
Line Loans and Letters of Credit whenever made or issued, which are requested by
the Lead Borrower and which, notwithstanding the failure of the Loan Parties to
comply with the provisions of this Article IV, agreed to by the Agent, provided,
however, the making of any such Loans or the issuance of any Letters of Credit
shall not be deemed a modification or waiver by any Credit Party of the
provisions of this Article IV on any future occasion or a waiver of any rights
or the Credit Parties as a result of any such failure to comply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

5.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with in any material
respect or result in any breach, termination, or contravention of, or constitute
a material default under, or require any payment to be made under (i) any
Material Contract or any Material Indebtedness to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of any Loan Party (other than Liens in favor of the Agent under the
Security Documents); or (d) violate any Law in any material respect.

5.03    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.

 

82



--------------------------------------------------------------------------------

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all Material
Indebtedness and other liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

(b)    The unaudited Consolidated balance sheet of the Parent and its
Subsidiaries dated August 1, 2020, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Parent and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all Material Indebtedness and other liabilities, direct or
contingent, of the Loan Parties and their Consolidated Subsidiaries as of the
date of such financial statements, including liabilities for taxes, material
commitments and Material Indebtedness.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d)    To the knowledge of the Borrower, no Internal Control Event exists or has
occurred since the date of the Audited Financial Statements that has resulted in
or could reasonably be expected to result in a misstatement in any material
respect, (i) in any financial information delivered or to be delivered to the
Agent or the Lenders, (ii) of the Borrowing Base, (iii) of covenant compliance
calculations provided hereunder or (iv) of the assets, liabilities, financial
condition or results of operations of the Parent and its Subsidiaries on a
Consolidated basis.

(e)    The Consolidated forecasted balance sheet and statements of income and
cash flows of the Parent and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
delivery of such forecasts, and represented, at the time of delivery, the Loan
Parties’ best estimate of its future financial performance (it being understood
(i) no forecasts are to be viewed as facts, (ii) any forecasts are subject to
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, (iii) no assurance can be given that any particular forecasts will
be realized and (iv) actual results may differ and such differences may be
material).

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in

 

83



--------------------------------------------------------------------------------

equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of its Subsidiaries or against any of its properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and since the Closing Date, there has been no material
adverse change in the status, or financial effect on any Loan Party or any
Subsidiary thereof, of the matters described on Schedule 5.06.

5.07    No Default. No Loan Party or any Subsidiary is in material default under
or with respect to any Material Contract or any Material Indebtedness. No
Default or Event of Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08    Ownership of Property; Liens.

(a)    Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests in, all Real
Estate necessary or used in the ordinary conduct of its business. Each of the
Loan Parties and each Subsidiary has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business.

(b)    Schedule 5.08(b)(1) sets forth the address (including street address,
county and state) of all Real Estate that is owned by the Loan Parties, together
with a list of the holders of any mortgage or other Lien thereon as of the
Closing Date. Each Loan Party and each of its Subsidiaries has good, marketable
and insurable fee simple title to the Real Estate owned by such Loan Party or
such Subsidiary, free and clear of all Liens, other than Permitted Encumbrances.
Schedule 5.08(b)(2) sets forth the address (including street address, county and
state) of all Leases of the Loan Parties, together with a list of the lessor and
its contact information with respect to each such Lease as of the Closing Date.
Except as set forth on Schedule LA as of the Closing Date, each of such Leases
is in full force and effect and the Loan Parties are not in default in any
material respect of the terms thereof.

(c)    Schedule 7.01 sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries, showing as
of the Closing Date the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Permitted Encumbrances.

(d)    Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Closing Date,
showing as of the Closing Date the amount, obligor or issuer and maturity, if
any, thereof.

(e)    Schedule 7.03 sets forth a complete and accurate list of all Indebtedness
of each Loan Party or any Subsidiary of a Loan Party on the Closing Date,
showing as of the Closing Date the amount, obligor or issuer and maturity
thereof.

5.09    Environmental Compliance. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and except
as specifically disclosed in Schedule 5.09:

(a)    No Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required

 

84



--------------------------------------------------------------------------------

under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)    None of the properties currently or formerly owned or operated by any
Loan Party or any Subsidiary thereof is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or Subsidiary
thereof; there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or Subsidiary thereof; and
Hazardous Materials have not been released, discharged or disposed of on any
property currently or formerly owned or operated by any Loan Party or any
Subsidiary thereof.

(c)    No Loan Party or any Subsidiary thereof is undertaking, and no Loan Party
or any Subsidiary thereof has completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any Subsidiary
thereof have been disposed of in a manner not reasonably expected to result in
material liability to any Loan Party or any Subsidiary thereof.

5.10    Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 5.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Closing Date. Each insurance policy listed on Schedule 5.10 is in full force and
effect and all premiums in respect thereof that are due and payable have been
paid.

5.11    Taxes. The Loan Parties and their Subsidiaries have filed all Federal
and other material Tax returns and reports required to be filed, and have paid
all Federal and other material Taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation.
There is no proposed tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect.

5.12    ERISA Compliance.

(a)    Except as could not be reasonably expected to have a Material Adverse
Effect, each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being

 

85



--------------------------------------------------------------------------------

processed by the IRS with respect thereto and, to the best knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Loan Parties and each ERISA Affiliate have made all required
contributions to each Pension Plan subject to Sections 412 or 430 of the Code
and to each Multiemployer Plan, and no application for a funding waiver or an
extension of any amortization period pursuant to Sections 412 or 430 of the Code
has been applied for or obtained with respect to any Pension Plan. No Lien
imposed under the Code or ERISA exists or is likely to arise on account of any
Pension Plan or Multiemployer Plan.

(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c)    Except as could not be reasonably expected to have a Material Adverse
Effect (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could reasonably
be expected to be subject to Sections 4069 or 4212(c) of ERISA.

5.13    Subsidiaries; Equity Interests.

The Loan Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, which Schedule sets forth the legal name,
jurisdiction of incorporation or formation and authorized Equity Interests of
each such Subsidiary. All of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts specified
on Part (a) of Schedule 5.13 free and clear of all Liens except for those
created under the Security Documents and non-consensual Liens which are
Permitted Encumbrances. Except as set forth in Schedule 5.13, there are no
outstanding rights to purchase any Equity Interests in any Subsidiary. The Loan
Parties have no equity investments in any other corporation or entity other than
those specifically disclosed in Part(b) of Schedule 5.13. All of the outstanding
Equity Interests in the Loan Parties have been validly issued, and are fully
paid and non-assessable and are owned in the amounts specified on Part (c) of
Schedule 5.13 free and clear of all Liens except for those created under the
Security Documents and non-consensual Liens which are Permitted Encumbrances.
The copies of the Organization Documents of each Loan Party and each amendment
thereto provided pursuant to Section 4.01 are true and correct copies of each
such document, each of which is valid and in full force and effect.

5.14    Margin Regulations; Investment Company Act.

(a)    Neither any Loan Party nor any of its Subsidiaries owns any Margin Stock
or is engaged or will be engaged, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock. None of the
proceeds of the Credit Extensions shall be used directly or indirectly for the
purpose of purchasing or carrying any Margin Stock, for the purpose of extending
credit to others for the purpose of purchasing or carrying any Margin Stock, or
for any purpose that violates the provisions of Regulation T, U or X of the FRB.
Neither any Loan Party nor any of its Subsidiaries expects to acquire any Margin
Stock.

 

86



--------------------------------------------------------------------------------

(b)    None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15    Disclosure. Each Loan Party has disclosed to the Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. As of the Closing Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.

5.16    Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance (A) in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (B) with Section 10.17 and 10.18.

5.17    Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Borrower after reasonable
inquiry, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any Subsidiary infringes upon any rights held by
any other Person. Except as specifically disclosed in Schedule 5.17, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

5.18    Labor Matters. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (i) there are no
strikes, lockouts, slowdowns or other material labor disputes against any Loan
Party or any Subsidiary thereof pending or, to the knowledge of any Loan Party,
threatened; and (ii) the hours worked by and payments made to employees of the
Loan Parties comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign Law dealing with such matters. All material
payments due from any Loan Party and its Subsidiaries, or for which any claim
may be made against any Loan Party or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or properly accrued in accordance with GAAP as a liability on the books of
such Loan Party. Except as set forth on Schedule 5.18, no Loan Party or any
Subsidiary is a party to or bound by any collective bargaining agreement, or any
similar plan, agreement or arrangement. There are no representation proceedings
pending or, to any Loan Party’s knowledge, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party or any Subsidiary has made a pending demand for recognition.
Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, there are no complaints, unfair labor practice
charges, grievances, arbitrations, unfair employment practices charges or any
other claims or complaints against any Loan Party or any Subsidiary pending or,
to the knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based

 

87



--------------------------------------------------------------------------------

on, arising out of, in connection with, or otherwise relating to the employment
or termination of employment of any employee of any Loan Party or any of its
Subsidiaries. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.

5.19    Security Documents.

(a)    [RESERVED].

(b)    The Security Agreement creates in favor of the Agent, for the benefit of
the Secured Parties referred to therein, a legal, valid, continuing and
enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The financing statements,
releases and other filings are in appropriate form and have been or will be
filed in the offices specified in Schedule II of the Security Agreement. Upon
such filings and/or the obtaining of “control,” (as defined in the UCC) the
Agent will have a perfected Lien on, and security interest in, to and under all
right, title and interest of the grantors thereunder in all Collateral that may
be perfected by filing, recording or registering a financing statement or
analogous document (including without limitation the proceeds of such Collateral
subject to the limitations relating to such proceeds in the UCC) or by obtaining
control, under the UCC (in effect on the date this representation is made) in
each case prior and superior in right to any other Person, other than holders of
Permitted Encumbrances having priority by operation of applicable Law.

(c)    When the Intellectual Property Security Agreement is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
when financing statements, releases and other filings in appropriate form are
filed in the offices specified in Schedule II of the Security Agreement, the
Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the applicable Loan Parties in the Intellectual Property
(as defined in the Security Agreement) in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Closing Date), other than holders of Permitted Encumbrances having
priority by operation of applicable Law.

(d)    [RESERVED].

5.20    Solvency.

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.

 

88



--------------------------------------------------------------------------------

5.21    Deposit Accounts; Credit Card Arrangements.

(a)    Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by
the Loan Parties as of the Closing Date, which Schedule includes, with respect
to each DDA (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Blocked Account Bank.

(b)    Annexed hereto as Schedule 5.21(b) is a list describing all arrangements
as of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.

5.22    Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

5.23    Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier, except those terminations, modifications, cancellations
or other changes that could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.24    Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. The Parent
has, in its public filings with the Securities and Exchange Commission, filed
true, correct and complete copies of such Material Contracts on or before the
Closing Date. The Loan Parties are not in material breach or in default in any
material respect of or under any Material Contract and have not received any
written notice of the intention of any other party thereto to terminate any
Material Contract.

5.25    Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.26    [RESERVED].

5.27    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.

No Loan Party nor any of its Subsidiaries is in violation of any Sanctions. No
Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures reasonably designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. Each of the Loan Parties and its Subsidiaries, and to the knowledge of
each such Loan Party, each director, officer, employee, agent and Affiliate of
each such Loan Party and each such Subsidiary, is in compliance with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds of
any loan made or Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner
that would result in a violation of any applicable Sanctions, Anti-Corruption
Laws or Anti-Money Laundering Laws by any Person (including any Credit Party or
other individual or entity participating in any transaction).

 

89



--------------------------------------------------------------------------------

5.28    Patriot Act.

To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001, as amended) (the “Patriot Act”).

5.29    Swap Contracts.

On each date that any Swap Contract is executed by any Provider, each Loan Party
satisfies all eligibility, suitability and other requirements under the
Commodity Exchange Act and the Commodity Futures Trading Commission regulations.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted), or any
Letter of Credit shall remain outstanding, the Loan Parties shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

6.01    Financial Statements. Deliver to the Agent, in form and detail
reasonably satisfactory to the Agent:

(a)    as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the Parent (commencing with the Fiscal Year ended 2020), the
Form 10-K filed with the SEC, including a Consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by (i) a report and unqualified
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Agent, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception (other than a
qualification solely as a result of the Maturity Date being scheduled to occur
within twelve (12) months from the date of such report) or any qualification or
exception as to the scope of such audit;

(b)    as soon as available, but in any event within 45 days after the end of
each of the Fiscal Quarters of each Fiscal Year of the Parent and its
Subsidiaries (commencing with the Fiscal Quarter ended October 31, 2020), the
Form 10-Q filed with the SEC, including a Consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such Fiscal Quarter, and the
related consolidated statements of income or operations, Shareholders’ Equity

 

90



--------------------------------------------------------------------------------

and cash flows for such Fiscal Quarter and for the portion of the Parent’s
Fiscal Year then ended, setting forth in each case in comparative form the
figures for (A) such period set forth in the projections delivered pursuant to
Section 6.01(d) hereof, (B) the corresponding Fiscal Quarter of the previous
Fiscal Year and (C) the corresponding portion of the previous Fiscal Year, all
in reasonable detail, such Consolidated statements to be certified by a
Responsible Officer of the Parent as fairly presenting the financial condition,
results of operations, Shareholders’ Equity and cash flows of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes
and such consolidating statements to be certified by a Responsible Officer of
the Parent to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Parent and its Subsidiaries;

(c)    as soon as available, but in any event within 30 days after the end of
each of the Fiscal Months of each Fiscal Year of the Parent (commencing with the
Fiscal Month ended November 28, 2020), a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such Fiscal Month, and the related
consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Month, and for the portion of the Parent’s Fiscal Year
then ended, setting forth in each case in comparative form the figures for
(A) such period set forth in the projections delivered pursuant to
Section 6.01(d) hereof, (B) the corresponding Fiscal Month of the previous
Fiscal Year and (C) the corresponding portion of the previous Fiscal Year, all
in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Parent as fairly presenting the financial condition,
results of operations, Shareholders’ Equity and cash flows of the Parent and its
Subsidiaries as of the end of such Fiscal Month in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by a Responsible Officer of the Parent
to the effect that such statements are fairly stated in all material respects
when considered in relation to the consolidated financial statements of the
Parent and its Subsidiaries;

(d)    as soon as available, but in any event no more than 45 days after the end
of each Fiscal Year of the Parent, forecasts prepared by management of the
Parent, in form satisfactory to the Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Parent and its
Subsidiaries on a monthly basis for the immediately following Fiscal Year
(including the Fiscal Year in which the Maturity Date occurs), and as soon as
available, any significant revisions to such forecast with respect to such
Fiscal Year.

6.02    Certificates; Other Information. Deliver to the Agent, in form and
detail satisfactory to the Agent:

(a)    [RESERVED];

(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) and (c) (commencing with the delivery of the financial
statements for the Fiscal Quarter ended October 31, 2020), a duly completed
Compliance Certificate signed by a Responsible Officer of the Parent, and in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Parent shall also provide: (i) a
statement of reconciliation conforming such financial statements to GAAP and
(ii) a copy of management’s discussion and analysis with respect to such
financial statements;

 

91



--------------------------------------------------------------------------------

(c)    on the fifteenth (15th) day of each Fiscal Month (or, if such day is not
a Business Day, on the next succeeding Business Day), a Borrowing Base
Certificate showing the Borrowing Base as of the close of business as of the
last day of the immediately preceding Fiscal Month (provided that the Appraised
Value applied to the Eligible Inventory set forth in each Borrowing Base
Certificate shall be the Appraised Value set forth in the most recent appraisal
obtained by the Agent pursuant to Section 6.10 hereof for the applicable month
to which such Borrowing Base Certificate relates), each Borrowing Base
Certificate to be certified as complete and correct in all material respects by
a Responsible Officer of the Parent; provided that at any time that an
Accelerated Borrowing Base Delivery Event has occurred and is continuing, at the
election of the Agent, such Borrowing Base Certificate shall be delivered on
Tuesday of each week (or, if Tuesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday;

(d)    promptly upon receipt, copies of any material detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by its
Registered Public Accounting Firm in connection with the accounts or books of
the Loan Parties or any Subsidiary, or any audit of any of them, including,
without limitation, specifying any Internal Control Event;

(e)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange, and in any case
not otherwise required to be delivered to the Agent pursuant hereto;

(f)    The financial and collateral reports described on Schedule 6.02 hereto,
at the times set forth in such Schedule;

(g)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of Material Indebtedness of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(h)    as soon as available, but in any event within 30 days after the end of
each Fiscal Year of the Loan Parties, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the Agent, or any
Lender through the Agent, may reasonably specify;

(i)    promptly after the Agent’s reasonable request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness;

(j)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect;

 

92



--------------------------------------------------------------------------------

(k)    promptly after the Agent’s or any Lender’s request therefor, such
information as requested pursuant to Section 10.17 hereof; and

(l)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent or any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that the Lead Borrower shall notify the Agent (by electronic mail) of
the posting of any such documents and provide to the Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. In every instance the
Lead Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) in electronic form with a “wet ink”
signature to the Agent. The Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Loan Parties hereby acknowledge that the Agent may make available materials
or information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) to the Lenders and the L/C Issuer by
posting the Borrower Materials on IntraLinks, SyndTrack or another similar
secure electronic transmission system (the “Platform”). Each Loan Party further
agrees that certain of the Lenders may be “public-side” Lenders (i.e., Lenders
that do not wish to receive material non-public information with respect to the
Loan Parties or their securities) (each, a “Public Lender”). The Loan Parties
shall be deemed to have authorized Agent and its Affiliates and the Lenders to
treat Borrower Materials marked “PUBLIC” or otherwise at any time filed with the
SEC as not containing any material non-public information with respect to the
Loan Parties or their securities for purposes of United States federal and state
securities laws. All Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Investor” (or
another similar term). Agent and its Affiliates and the Lenders shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” or that
are not at any time filed with the SEC as being suitable only for posting on a
portion of the Platform not marked as “Public Investor” (or such other similar
term).

The Loan Parties and the Agent hereby agree that the delivery of any Borrowing
Base Certificate through the Portal, subject to the Agent’s authentication
process, by such other electronic method as may be approved by the Agent from
time to time in its sole discretion, or by such other electronic input of
information necessary to calculate the Borrowing Base as may be approved by the
Agent from time to time in its sole discretion, shall in each case be deemed to
satisfy the obligation of the Borrowers to deliver such Borrowing Base
Certificate, with the same legal effect as if such Borrowing Base Certificate
had been manually executed by the Borrowers and delivered to the Agent.

6.03    Notices. Promptly notify the Agent:

(a)    of the occurrence of any Default or Event of Default;

(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;

 

93



--------------------------------------------------------------------------------

(c)    of any material breach or material non-performance of, or any default
under, a Material Contract or with respect to Material Indebtedness of any Loan
Party or any Subsidiary thereof;

(d)    of any material dispute, material litigation, material investigation,
material proceeding or material suspension between any Loan Party or any
Subsidiary thereof and any Governmental Authority or the commencement of, or any
material development in, any material litigation or material proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws;

(e)    of the occurrence of any ERISA Event;

(f)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(g)    of any change in any Loan Party’s senior executive officers;

(h)    of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

(i)    of any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent;

(j)    of the filing of any Lien for unpaid Taxes against any Loan Party in
excess of $500,000.00;

(k)    of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and

(l)    from and after the Closing Date, of any failure by any Loan Party to pay
rent or such other amounts due (i) at any distribution centers or warehouses;
(ii) in excess of $50,000 in the aggregate at any location where Collateral is
located; or (iii) any of a Loan Party’s locations if such failure continues for
more than ten (10) days following the day on which such rent first came due and
such failure would be reasonably likely to result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action, if any, the Lead Borrower has taken
and proposes to take with respect thereto; provided that such notice shall not
be required to include any information that constitutes attorney work product.
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached. Nothing in Section 6.02 or this Section 6.03 shall require the Loan
Parties to provide any information as to which disclosure is prohibited by
applicable Law.

6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all material Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators and carriers) which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness that, if not paid, would constitute an
Event of Default, as and when due and payable, but subject to any subordination
provisions

 

94



--------------------------------------------------------------------------------

contained in any instrument or agreement evidencing such Indebtedness, except,
in each case, where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (c) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, (d) no Lien has been filed
with respect thereto and (e) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Agent with respect
to determining Reserves pursuant to this Agreement.

6.05    Preservation of Existence, Etc.

(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its Intellectual
Property, except to the extent the applicable Loan Party determined in good
faith business judgment and provides written notice to the Agent that such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties or the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.06    Maintenance of Properties.

(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

6.07    Maintenance of Insurance.

(a)    Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Agent not Affiliates of the Loan Parties, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and operating in the same or similar locations or as is required by applicable
Law, of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and as are reasonably acceptable to the
Agent. The Agent acknowledged that as of the Closing Date , the insurance
companies providing insurance to the Loan Parties as of the Closing Date are
reasonably acceptable to the Agent.

(b)    Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgage clause (regarding improvements to Real Estate) and lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Agent, which endorsements or amendments shall provide that the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Agent, (ii) a provision to the effect that none of the Loan
Parties, Credit Parties or any other Person shall be a co-insurer and (iii) such
other provisions as the Agent may reasonably require from time to time to
protect the interests of the Credit Parties.

(c)    Cause commercial general liability policies to be endorsed to name the
Agent as an additional insured.

 

95



--------------------------------------------------------------------------------

(d)    Cause business interruption policies to name the Agent as a loss payee
and to be endorsed or amended to include (i) a provision that, from and after
the Closing Date, the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Agent, (ii) a provision to the
effect that none of the Loan Parties, the Agent, the Agent or any other party
shall be a co-insurer and (iii) such other provisions as the Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.

(e)    Cause each such policy referred to in this Section 6.07 to also provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Agent (giving the Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Agent.

(f)    Deliver to the Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Agent, including an insurance binder) together with evidence satisfactory to the
Agent of payment of the premium therefor.

(g)    If at any time the area in which any Real Estate that is subject to a
Mortgage is located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount and on terms that
are satisfactory to the Agent and all Lenders from time to time, and otherwise
comply with the Flood Laws or as is otherwise satisfactory to the Agent and all
Lenders, or (ii) a “Zone 1” area, obtain earthquake insurance in such total
amount as is reasonable and customary for companies engaged in the Business.

(h)    Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Agent furnish the
Agent certificates evidencing renewal of each such policy.

(i)    Permit any representatives that are designated by the Agent to inspect
the insurance policies maintained by or on behalf of the Loan Parties and to
inspect books and records related thereto and any properties covered thereby.

None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07. Each Loan Party shall look solely to its insurance companies
or any other parties other than the Credit Parties for the recovery of such loss
or damage and such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.

6.08    Compliance with Laws. Comply (a) in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in

 

96



--------------------------------------------------------------------------------

such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been set aside and
maintained by the Loan Parties in accordance with GAAP; (ii) such contest
effectively suspends enforcement of the contested Laws, and (iii) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect, and (b) with Sections 10.17 and 10.18.

6.09    Books and Records; Accountants.

(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

(b)    at all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Agent and shall instruct such Registered Public
Accounting Firm to cooperate with, and be available to, the Agent or its
representatives to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Agent; provided that if no Event of Default has occurred and is continuing,
the Lead Borrower shall be entitled to be present for any discussion with such
public accounting firm (it being understood that such presence shall not be a
condition to any such discussion).

6.10    Inspection Rights.

(a)    Permit representatives and independent contractors of the Agent to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
Registered Public Accounting Firm, and permit the Agent or professionals
(including investment bankers, consultants, accountants, and lawyers) retained
by the Agent to conduct evaluations of the Loan Parties’ business plan,
forecasts and cash flows, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
(i) when a Default or Event of Default exists the Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice, and (ii) if no Default or Event of Default exists, the Loan
Parties shall not be required to pay the expenses of more than one such
inspection per calendar year.

(b)    Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including investment bankers, consultants, accountants,
and lawyers) retained by the Agent to conduct commercial finance examinations
and other evaluations, including, without limitation, of (i) the Borrowers’
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves. The Loan Parties
shall pay the reasonable and documented fees and expenses of the Agent and such
professionals with respect to such examinations and evaluations. Without
limiting the foregoing, the Loan Parties acknowledge that the Agent may, in its
reasonable discretion, undertake up to two (2) commercial finance examinations
each Fiscal Year at the Loan Parties’ expense; provided that if at any time in a
twelve (12) month period Availability is at any time less than the greater of
(i) twenty percent (20%) of the Loan Cap and (ii) $13,000,000.00, the Agent may
under take three (3) commercial finance examinations at the Loan Parties’
expense in such twelve (12) month period. Notwithstanding the

 

97



--------------------------------------------------------------------------------

foregoing, the Agent may cause additional commercial finance examinations to be
undertaken (i) as it in its reasonable discretion deems necessary or
appropriate, at its own expense or, (ii) if required by Law or if a Default or
Event of Default shall have occurred and be continuing, at the expense of the
Loan Parties and without advance notice.

(c)    Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including appraisers) retained by the Agent to conduct
appraisals of the Collateral, including, without limitation, the assets included
in the Borrowing Base. The Loan Parties shall pay the reasonable and documented
fees and expenses of the Agent and such professionals with respect to such
appraisals. Without limiting the foregoing, the Loan Parties acknowledge that
the Agent may, in its discretion, undertake up to two (2) inventory appraisals
each Fiscal Year at the Loan Parties’ expense, provided, that if at any time in
a twelve (12) month period Availability is at any time less than the greater of
(i) twenty percent (20%) of the Loan Cap and (ii) $13,000,000.00, the Agent may
under take three (3) inventory appraisals at the Loan Parties’ expense in such
twelve (12) month period. Notwithstanding the foregoing, the Agent may cause
additional appraisals to be undertaken (i) as it in its reasonable discretion
deems necessary or appropriate, at its own expense or, (ii) if required by Law
or if a Default or Event of Default shall have occurred and be continuing, at
the expense of the Loan Parties and without advance notice.

6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
refinance the existing Credit Agreement, including any fees costs and expenses
related or incidental thereto, (b) to finance Capital Expenditures of the
Borrowers, and (c) to pay fees and expenses related to this Agreement and the
other Loan Documents, and (d) for general corporate purposes of the Loan
Parties, in each case to the extent not prohibited under applicable Law and the
Loan Documents.

6.12    Additional Loan Parties. Notify the Agent at the time that any Person
(x) becomes a Subsidiary or (y) who is an Unrestricted Subsidiary becomes a
Subsidiary that is no longer an Unrestricted Subsidiary, and in each case
promptly thereafter (and in any event within thirty (30) days), cause any such
Person (a) (i) become a Loan Party by executing and delivering to the Agent a
Joinder to this Agreement or a Joinder to the Facility Guaranty or such other
documents as the Agent shall deem appropriate for such purpose, (ii) grant a
Lien to the Agent on such Person’s assets of the same type that constitute
Collateral to secure the Obligations, and (iii deliver to the Agent documents of
the types referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), and (b) if any Equity Interests or Indebtedness of
such Person are owned by or on behalf of any Loan Party, to pledge such Equity
Interests and promissory notes evidencing such Indebtedness, in each case in
form, content and scope reasonably satisfactory to the Agent. In no event shall
compliance with this Section 6.12 waive or be deemed a waiver or Consent to any
transaction giving rise to the need to comply with this Section 6.12 if such
transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base.

6.13    Cash Management.

(a)    On or prior to the Closing Date:

(i)    deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit G which have
been executed on behalf of such Loan Party and delivered to such Loan Party’s
Credit Card Issuers and Credit Card Processors listed on Schedule 5.21(b); and

 

98



--------------------------------------------------------------------------------

(ii)    enter into a Blocked Account Agreement reasonably satisfactory in form
and substance to the Agent with each Blocked Account Bank (collectively, the
“Blocked Accounts”).

(b)    At the request of the Agent, the Loan Parties shall deliver to the Agent
copies of notifications (each, a “DDA Notification”), in form and substance
reasonably satisfactory to the Agent, which have been executed on behalf of such
Loan Party and delivered to each depository institution listed on Schedule
5.21(a).

(c)    The Loan Parties shall ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations) to a Blocked
Account all amounts on deposit in each DDA and all payments due from all Credit
Card Issuers and Credit Card Processors.

(d)    Each Blocked Account Agreement shall require upon notice from Agent,
which notice shall be delivered only after the occurrence and during the
continuance of a Cash Dominion Event, the ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding
Obligations) to the concentration account maintained by the Agent at Wells Fargo
(the “Concentration Account”), of all cash receipts and collections received by
each Loan Party from all sources, including, without limitation, the following:

(i)    all available cash receipts from the sale of Inventory and other assets
(whether or not constituting Collateral);

(ii)    all proceeds of collections of Accounts;

(iii)    all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any Disposition or other
transaction or event;

(iv)    the then contents of each DDA (net of any minimum balance, not to exceed
$2,500.00, as may be required to be kept in the subject DDA by the depository
institution at which such DDA is maintained);

(v)    the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $2,500.00, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank); and

(vi)    the proceeds of all credit card charges.

(e)    The Concentration Account shall at all times be under the sole dominion
and control of the Agent. The Loan Parties hereby acknowledge and agree that
(i) the Loan Parties have no right of withdrawal from the Concentration Account,
(ii) the funds on deposit in the Concentration Account shall at all times be
collateral security for all of the Obligations and (iii) the funds on deposit in
the Concentration Account shall be applied to the Obligations as provided in
this Agreement. In the event that, notwithstanding the provisions of this
Section 6.13, any Loan Party receives or otherwise has dominion and control of
any such cash receipts or collections, such receipts and collections shall be
held in trust by such Loan Party for the Agent, shall not be commingled with any
of such Loan Party’s other funds or deposited in any account of such Loan Party
and shall, not later than the Business Day after receipt thereof, be deposited
into the Concentration Account or dealt with in such other fashion as such Loan
Party may be instructed by the Agent.

 

99



--------------------------------------------------------------------------------

(f)    Upon the reasonable request of the Agent, the Loan Parties shall cause
bank statements and/or other reports to be delivered to the Agent not less often
than monthly, accurately setting forth all amounts deposited in each Blocked
Account to ensure the proper transfer of funds as set forth above.

(g)    maintain substantially all Cash Management Services, deposit accounts
(including all Blocked Accounts and the Concentration Account) and securities
and investment accounts of the Borrowers with Agent or any of its Affiliates
(including, without limitation, Wells Fargo Merchant Services), it being
understood and agreed that the Loan Parties shall maintain through the term of
this Agreement the Cash Management Services, deposit accounts and securities and
investment accounts held by the Agent or any of its Affiliates as of the Closing
Date.

6.14    Information Regarding the Collateral.

(a)    Furnish to the Agent within three (3) Business Days written notice of any
change in: (i) any Loan Party’s name or the adoption of a new trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties agree to provide prompt notice to
the Agent of any change referred to in the preceding sentence so that the Agent
can make timely filings under the UCC or otherwise that are required in order
for the Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest in all the Collateral for
its own benefit and the benefit of the other Credit Parties.

(b)    Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Closing Date, the Lead Borrower shall advise the Agent in writing of such
revisions or updates as may be necessary or appropriate to update or correct the
same. From time to time as may be reasonably requested by the Agent, the Lead
Borrower shall supplement each Schedule hereto, or any representation herein or
in any other Loan Document, with respect to any matter arising after the Closing
Date that, if existing or occurring on the Closing Date, would have been
required to be set forth or described in such Schedule or as an exception to
such representation or that is necessary to correct any information in such
Schedule or representation which has been rendered inaccurate thereby (and, in
the case of any supplements to any Schedule, such Schedule shall be
appropriately marked to show the changes made therein). Notwithstanding the
foregoing, no supplement or revision to any Schedule or representation shall be
deemed the Credit Parties’ consent to the matters reflected in such updated
Schedules or revised representations nor permit the Loan Parties to undertake
any actions otherwise prohibited hereunder or fail to undertake any action
required hereunder from the restrictions and requirements in existence prior to
the delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default or Event of Default resulting
from the matters disclosed therein.

6.15    Physical Inventories.

(a)    Cause not less than one (1) physical inventories to be undertaken, at the
expense of the Loan Parties, in each twelve (12) month period and periodic cycle
counts, in each case consistent with past practices, conducted by such inventory
takers as are reasonably satisfactory to the Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be reasonably satisfactory to the Agent.
The Agent, at the expense of the

 

100



--------------------------------------------------------------------------------

Loan Parties, may participate in and/or observe each scheduled physical count of
Inventory which is undertaken on behalf of any Loan Party.    The Borrower,
within thirty (30) days following the completion of such inventory, shall
provide the Agent with a reconciliation of the results of such inventory (as
well as of any other physical inventory or cycle counts undertaken by a Loan
Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.

(b)    Permit the Agent, in its discretion, if any Default or Event of Default
exists, to cause additional such inventories to be taken as the Agent determines
(each, at the expense of the Loan Parties).

6.16    Environmental Laws.

(a)    Conduct its operations and keep and maintain its Real Estate in material
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement any and
all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply in all material respects with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate, provided, however, that neither a Loan
Party nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and adequate
reserves have been set aside and are being maintained by the Loan Parties with
respect to such circumstances in accordance with GAAP.

6.17    Further Assurances.

(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which the Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agent, from time to time upon reasonable request, evidence satisfactory to the
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

(b)    If any material assets are acquired by any Loan Party after the Closing
Date (other than assets constituting Collateral under the Security Documents
that become subject to the perfected first-priority Lien under the Security
Documents upon acquisition thereof), notify the Agent thereof, and the Loan
Parties will cause such assets to be subjected to a Lien securing the
Obligations and will take such actions as shall be necessary or shall be
requested by the Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 6.17, all at the expense of the Loan
Parties. In no event shall compliance with this Section 6.17(b) waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.17(b) if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute Consent to
the inclusion of any acquired assets in the computation of the Borrowing Base.

(c)    Upon the reasonable request of the Agent, use commercially reasonable
efforts to cause each of its customs brokers, freight forwarders, consolidators
and/or carriers to deliver an agreement (including, without limitation, a
Customs Broker/Carrier Agreement) to the Agent covering such matters and in such
form as the Agent may reasonably require; provided that in the event that such
an agreement is so requested but not obtained, the Agent shall have the right to
institute Availability Reserves with respect thereto in accordance with this
Agreement.

 

101



--------------------------------------------------------------------------------

(d)    Upon the reasonable request of the Agent, use commercially reasonable
efforts to cause any of its landlords to deliver a Collateral Access Agreement
to the Agent in such form as the Agent may reasonably require; provided that in
the event that such a Collateral Access Agreement is so requested but not
obtained, the Agent shall have the right to institute Availability Reserves in
an amount equal to the sum of three (3) months’ rent for such location.

6.18    Compliance with Terms of Leaseholds.

Except as set forth on Schedule LA as of the Closing Date or otherwise expressly
permitted hereunder, (a) make all payments and otherwise perform all obligations
in respect of all material Leases to which any Loan Party or any of its
Subsidiaries is a party, keep such Leases in full force and effect, (b) not
allow such Leases to lapse or be terminated or any rights to renew such Leases
to be forfeited or cancelled, (c) notify the Agent of any default by any party
with respect to such Leases and cooperate with the Agent in all respects to cure
any such default, and (d) cause each of its Subsidiaries to do the foregoing.

6.19    Material Contracts. (a) Perform and observe in all material respects all
the terms and provisions of each Material Contract to be performed or observed
by it, except where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect,
(b) maintain each such Material Contract in full force and effect, (c) enforce
each such Material Contract in accordance with its terms, (d) take all such
action to such end as may be from time to time requested by the Agent, (e) upon
the reasonable request of the Agent, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Material Contract, and (f) cause each of its Subsidiaries to do the
foregoing.

6.20    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.

Each Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures reasonably designed to ensure compliance by the Loan
Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent obligations for which a claim
has not been asserted), no Loan Party shall, nor shall it permit any Subsidiary
to, directly or indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Subsidiary
thereof as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.

 

102



--------------------------------------------------------------------------------

7.02    Investments. Make any Investments, except Permitted Investments.

7.03    Indebtedness; Disqualified Stock.

(a)    Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness;
(b) issue Disqualified Stock, or (c) issue and sell any other Equity Interests
unless (i) such Equity Interests shall be issued solely by the Parent and not by
a Subsidiary of a Loan Party, (ii) such Equity Interests provide that all
dividends and other Restricted Payments) in respect thereof shall be made solely
in additional shares of such Equity Interests, in lieu of cash, (iii) such
Equity Interests shall not be subject to redemption other than redemption at the
option of the Loan Party issuing such Equity Interests and in accordance with
the limitations contained in this Agreement, and (iv) all Restricted Payments in
respect of such Equity Interests are expressly subordinated to the Obligations.

7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default or Event of Default shall have occurred and be continuing prior to
or immediately after giving effect to any action described below or would result
therefrom:

(a)    any Subsidiary which is not a Loan Party may merge with (i) a Loan Party,
provided that the Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;

(b)    any Subsidiary which is a Loan Party may merge into any Subsidiary which
is a Loan Party or into a Borrower, provided that in any merger involving a
Borrower, such Borrower shall be the continuing or surviving Person;

(c)    in connection with a Permitted Acquisition, any Subsidiary of a Loan
Party may merge with or into or consolidate with any other Person or permit any
other Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and such Person shall become a Loan Party in accordance with the provisions of
Section 6.12 hereof, and (ii) in the case of any such merger to which any Loan
Party is a party, such Loan Party is the surviving Person; and

(d)    any Subsidiary of a Loan Party may liquidate or dissolve if such
liquidation or dissolution is not materially adverse to the Credit Parties, the
liquidating or dissolving Subsidiary is dormant or of de minimis value, and the
Lead Borrower has determined in good faith that such liquidation or dissolution
is in the business interest of the Loan Parties and their Subsidiaries.

7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except Permitted Dispositions.

 

103



--------------------------------------------------------------------------------

7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom:

(a)    each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party other than to the Parent;

(b)    the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c)    solely from and after the first anniversary of the Closing Date, if the
Payment Conditions are satisfied, the Loan Parties and each Subsidiary may
purchase, redeem or otherwise acquire Equity Interests issued by it; and

(d)    solely from and after the first anniversary of the Closing Date, if the
Payment Conditions are satisfied, the Parent and/or the Borrowers may declare or
pay cash dividends to their stockholders.

(e)    Notwithstanding the foregoing, with respect to a Restricted Payment in
respect of Material Intellectual Property (or the Equity Interests of any
Subsidiary that owns Material Intellectual Property), such Restricted Payment
shall not be permitted unless the recipient thereof agrees in writing to be
bound by a non-exclusive, royalty-free, worldwide license of such Material
Intellectual Property in favor of the Agent for use in connection with the
exercise of the rights and remedies of the Credit Parties, which license shall
be in form and substance reasonably satisfactory to the Agent. Notwithstanding
anything to the contrary contained herein, no Loan Party or any Subsidiary shall
make any Restricted Payment in respect of Material Intellectual Property (or the
Equity Interests of any Subsidiary that owns Material Intellectual Property) (in
each case, whether as a Permitted Disposition, a Permitted Investment, a
Permitted Encumbrance or otherwise) without the prior written consent of the
Agent and the Required Lenders.

7.07    Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) as long as no Default or Event of Default
then exists, regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances of (i) Permitted Indebtedness (other than
Subordinated Indebtedness), and (ii) Subordinated Indebtedness in accordance
with the subordination terms thereof or the applicable subordination agreement
relating thereto, (b) voluntary prepayments, repurchases, redemptions or
defeasances of Permitted Indebtedness (but excluding on account of any
Subordinated Indebtedness) as long as the Payment Conditions are satisfied, and
(c) Permitted Refinancings of any such Indebtedness.

 

  7.08    Change

in Nature of Business

(a)    In the case of the Parent, engage in any business or activity other than
(i) the direct or indirect ownership of all outstanding Equity Interests in the
other Loan Parties, (ii) maintaining its corporate existence (including the
ability to incur fees, costs and expenses relating to such maintenance and
performance of activities relating to its officers, directors, managers and
employees and those of its Subsidiaries, including the employment of officers,
directors, managers and other employees of the Borrower and the other
Subsidiaries of the Parent, and the management and operation of the Borrower and
the other Subsidiaries of the Parent by such officers, directors, managers and
other employees), (iii) participating in tax, accounting and other
administrative activities as the parent of the consolidated group of companies,
including the Loan Parties, (iv) the execution and delivery of the Loan
Documents to which

 

104



--------------------------------------------------------------------------------

it is a party and the performance of its obligations thereunder, (v) engaging in
administrative, reporting and compliance activities relating to the maintenance
of its status as a public company, and (vi) activities incidental to the
businesses or activities described in clauses (i) through (v) of this
Section 7.08(a).

(b)    In the case of each of the Loan Parties, engage in any line of business
substantially different from the business conducted by the Loan Parties and
their Subsidiaries on the Closing Date or any business substantially related or
incidental thereto.

7.09    Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
taken as a whole no less favorable to the Loan Parties or such Subsidiary as
would be obtainable by the Loan Parties or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to (a) a transaction
between or among the Loan Parties, (b) transactions described on Schedule 7.09
hereto; provided, however, that the foregoing exception shall not apply to any
lease of real property with an Affiliate of a Loan Party described on Schedule
7.09 hereto, (c) advances for commissions, travel and other similar purposes in
the ordinary course of business to directors, officers and employees, (d) the
issuance of Equity Interests in the Parent or other payments, awards, grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans (in each case in respect of
Equity Interests in the Parent) to any officer, director, employee or consultant
of the Parent or any of its Subsidiaries in all instances in the ordinary course
of business of the Parent and the Borrower, (e) the payment of reasonable fees
and out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Parent or any of its Subsidiaries, (f) any
issuances of securities of the Parent (other than Disqualified Stock and other
Equity Interests not permitted hereunder) or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans (in each case in respect of
Equity Interests in the Parent of the Parent or any of its Subsidiaries), (g)
Restricted Payments permitted by Section 7.06, (h) Investments between the Loan
Parties, to the extent permitted under Section 7.02, and (i) the incurrence of
Indebtedness between Loan Parties, to the extent permitted by Section 7.03.

7.10    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Agent; provided, however, that this
clause (iv) shall not prohibit any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under clauses (c) or (f) of the
definition of Permitted Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.11    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(a) to purchase or carry Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or extending credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates the provisions of Regulation T, U or X of the FRB;
(b) to make any payments to a Sanctioned Entity or a Sanctioned Person, to
finance any investments in a Sanctioned Entity or a Sanctioned Person, to fund
any investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person; (c) in furtherance

 

105



--------------------------------------------------------------------------------

of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws; or (d) for
purposes other than those permitted under this Agreement.

7.12    Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under (a) its Organization Documents in a manner materially
adverse to the Credit Parties, or (b) any Material Contract or Material
Indebtedness (other than on account of any refinancing thereof otherwise
permitted hereunder, including Permitted Refinancings as and to the extent
described in the definition of “Permitted Indebtedness”), in each case to the
extent that such amendment, modification or waiver would result in a Default or
Event of Default under any of the Loan Documents, would be materially adverse to
the Credit Parties or otherwise would be reasonably likely to have a Material
Adverse Effect.

7.13    Fiscal Year. Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as required by GAAP.

7.14    Deposit Accounts; Credit Card Processors. Open new DDAs or Blocked
Accounts unless the Loan Parties shall have delivered to the Agent appropriate
DDA Notifications (to the extent requested by Agent pursuant to the provisions
of Section 6.13(b) hereof) or Blocked Account Agreements consistent with the
provisions of Section 6.13 and otherwise reasonably satisfactory to the Agent.
No Loan Party shall maintain any bank accounts or enter into any agreements with
Credit Card Issuers or Credit Card Processors other than the ones expressly
contemplated herein or in Section 6.13 hereof.

7.15    Financial Covenant. Permit Availability at any time to be less than the
greater of: (i) ten percent (10%) of the Loan Cap and (ii) $6,000,000.00.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:

(a)    Non-Payment. The Borrowers or any other Loan Party fails to pay when and
as required to be paid herein, (i) any amount of principal of any Loan or any
L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) any other amount payable hereunder or under any
other Loan Document, in each case specified in clause (ii) or clause
(iii) hereof, within three (3) Business Days of the date such payment is due; or

(b)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03(a),
6.05, 6.07, 6.11, 6.12, 6.13 or 6.14 or Article VII or (ii) any Loan Party fails
to perform or observe any term, covenant or agreement contained in any of
Section 6.03 (other than clause (a)) or 6.10 and such failure continues for five
(5) Business Days; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for twenty (20) days; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate), or in completing

 

106



--------------------------------------------------------------------------------

any request for a Borrowing via the Portal, shall be incorrect or misleading in
any material respect when made or deemed made (or, with respect to any
representation, warranty, certification, or statement of fact qualified by
materiality, incorrect or misleading in any respect); or

(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), or (B) fails
to observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness or the beneficiary or beneficiaries of any Guarantee
thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined); or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes, consents to the institution of or declares its intention to
institute any proceeding under any Debtor Relief Law, or makes an assignment for
the benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or a proceeding
shall be commenced or a petition filed, without the application or consent of
such Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for forty-five (45) calendar days or an order or decree approving or ordering
any of the foregoing shall be entered; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for thirty (30) calendar days, or an order for relief is entered in any
such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not satisfied, stayed, released, vacated or fully bonded within ten (10) days
after such issue or levy; or

(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $5,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more non-

 

107



--------------------------------------------------------------------------------

monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $5,000,000 or which would reasonably likely
result in a Material Adverse Effect; or

(j)    Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party,
any Subsidiary thereof or any Governmental Authority contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be, or
shall be asserted by any Loan Party, any Subsidiary thereof or any Governmental
Authority not to be, a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document; or

(k)    Change of Control. There occurs any Change of Control; or

(l)    Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party shall take any action, or shall make a determination, whether or
not yet formally approved by any Loan Party’s management or board of directors,
to (i) suspend the operation of all or a material portion of its business in the
ordinary course, (ii) suspend the payment of any material obligations in the
ordinary course or suspend the performance under material contracts in the
ordinary course, (iii) solicit proposals for the liquidation of, or undertake to
liquidate, all or a material portion of its assets or Store locations, or
(iv) solicit proposals for the employment of, or employ, an agent or other third
party to conduct a program of closings, liquidations, or “Going-Out-Of-Business”
sales of any material portion of its business; or

(m)    Loss of Collateral. There occurs any uninsured loss to any portion of the
Collateral that causes, or would reasonably be expected to cause, a Material
Adverse Effect; or

(n)    Breach of Contractual Obligation. Except as set forth on Schedule LA as
of the Closing Date, any Loan Party or any Subsidiary thereof fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Contract or fails
to observe or perform any other agreement or condition relating to any such
Material Contract or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the counterparty to such
Material Contract to terminate such Material Contract; or

 

108



--------------------------------------------------------------------------------

(o)    Indictment. The indictment or institution of any legal process or
proceeding against, any Loan Party or any Subsidiary thereof, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony and such indictment remains
unquashed or undismissed for a period of forty-five (45) days or more, unless
Agent, in its Permitted Discretion, determines that the indictment is not
material;

(p)    Guaranty. The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document;

(q)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness, any such provisions being
referred to as the “Intercreditor Provisions”, shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Indebtedness; or (ii) any
Borrower or any other Loan Party shall, directly or indirectly, (A) make any
payment on account of any Subordinated Indebtedness that has been contractually
subordinated in right of payment to the payment of the Obligations, except to
the extent that such payment is permitted by the terms of the Intercreditor
Provisions applicable to such Subordinated Indebtedness or (B) disavow or
contest in any manner (1) the effectiveness, validity or enforceability of any
of the Intercreditor Provisions, (2) that the Intercreditor Provisions exist for
the benefit of the Credit Parties, or (3) in the case of Subordinated
Indebtedness, that all payments of principal of or premium and interest on the
applicable Subordinated Indebtedness, or realized from the liquidation of any
property of any Loan Party, shall be subject to any of the Intercreditor
Provisions.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:

(a)    declare the Commitments of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations (other than
Obligations under any Swap Contract) to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c)    require that the Loan Parties Cash Collateralize the L/C Obligations; and

(d)    whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

 

109



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party or any Subsidiary thereof under Section 8.01(f), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

Each of the Lenders agrees that it shall not, unless specifically requested to
do so in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Loan Party or to foreclose any Lien on, or otherwise enforce any
security interest in, or other rights to, any of the Collateral.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent;

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, and fees
(including Letter of Credit Fees but excluding any Early Termination Fees),
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Fifth payable to them;

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

 

110



--------------------------------------------------------------------------------

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Seventh held by them;

Eighth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;

Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations, but
excluding any Other Liabilities), ratably among the Credit Parties in proportion
to the respective amounts described in this clause Ninth held by them;

Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

THE AGENT

9.01    Appointment and Authority. Each of the Lenders and the Swing Line Lender
hereby irrevocably appoints Wells Fargo to act on its behalf as the Agent
hereunder and under the other Loan Documents (other than the Swap Contracts) and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof (including,
without limitation, acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations),
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent, the Lenders
and the L/C Issuer, and no Loan Party or any Subsidiary thereof shall have
rights as a third party beneficiary of any of such provisions (except for the
right of the Borrower to consent to any assignment pursuant to Section 9.16(a)).

9.02    Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though they were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the hereunder
and without any duty to account therefor to the Lenders.

 

111



--------------------------------------------------------------------------------

9.03    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

9.04    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the

 

112



--------------------------------------------------------------------------------

proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Agent shall have
received written notice to the contrary from such Lender or the L/C Issuer prior
to the making of such Loan or the issuance of such Letter of Credit. The Agent
may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05    Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent.

9.06    Resignation of Agent. The Agent may at any time give written notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the Lead
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Lead Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent hereunder.

Any resignation by Wells Fargo as Agent pursuant to this Section shall also
constitute its resignation as Swing Line Lender and the resignation of Wells
Fargo as L/C Issuer. Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

113



--------------------------------------------------------------------------------

9.07    Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except as provided in Section 9.12, the Agent shall not
have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agent.

9.08    [RESERVED].

9.09    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Loan Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer the Agent and such
Credit Parties under Sections 2.03(i), 2.03(j), and 2.03(q) as applicable, 2.09
and 10.04) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.

9.10    Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agent, at its option and in its discretion,

 

114



--------------------------------------------------------------------------------

(a)    to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than contingent indemnification obligations
for which no claim has been asserted) and the expiration, termination or Cash
Collateralization of all Letters of Credit, (ii) that is sold or to be sold as
part of or in connection with any sale not prohibited hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Applicable Lenders in accordance with Section 10.01;

(b)    to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and

(c)    to release any Guarantor from its obligations under the Facility Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

Notwithstanding the provisions of this Section 9.10, the Agent shall be
authorized, without the consent of any Lender and without the requirement that a
Disposition shall have occurred, to release any security interest in any
building, structure or improvement located in an area determined by the Federal
Emergency Management Agency to have special flood hazards.

9.11    Notice of Transfer. The Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.

9.12    Reports and Financial Statements. By signing this Agreement, each
Lender:

(a)    agrees to furnish the Agent, at such frequency as the Agent may
reasonably request, with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender;

(b)    is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all Borrowing Base Certificates and
financial statements required to be delivered by the Lead Borrower hereunder and
all commercial finance examinations and appraisals of the Collateral received by
the Agent (collectively, the “Reports”);

(c)    expressly agrees and acknowledges that the Agent makes no representation
or warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

 

115



--------------------------------------------------------------------------------

(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e)    agrees to keep all Reports confidential in accordance with the provisions
of Section 10.07 hereof; and

(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

9.13    Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agent and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States can be perfected only by possession. Should
any Lender (other than the Agent) obtain possession of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.

9.14    Indemnification of Agent. Without limiting the obligations of the Loan
Parties hereunder, the Lenders hereby agree to indemnify the Agent, the L/C
Issuer and any Related Party, as the case may be, ratably according to their
Applicable Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent, the L/C Issuer and their Related Parties in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted to be taken by the Agent, the L/C Issuer and
their Related Parties in connection therewith; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s, the L/C Issuer’s and their Related Parties’ gross negligence
or willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

9.15    Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agent) authorized to act for, any
other Lender.

9.16    Defaulting Lenders.

(a)    Notwithstanding the provisions of Section 2.14 hereof, the Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by the
Borrowers to the Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, the Agent shall
transfer any such payments (i) first, to the Swing Line Lender to the extent of
any Swing Line Loans that were made

 

116



--------------------------------------------------------------------------------

by the Swing Line Lender and that were required to be, but were not, paid by the
Defaulting Lender, (ii) second, to the L/C Issuer, to the extent of the portion
of a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (iii) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Loan (or other funding obligation) was
funded by such other Non-Defaulting Lender), (iv) to the Cash Collateral
Account, the proceeds of which shall be retained by the Agent and may be made
available to be re-advanced to or for the benefit of the Borrowers (upon the
request of the Lead Borrower and subject to the conditions set forth in
Section 4.02) as if such Defaulting Lender had made its portion of the Loans (or
other funding obligations) hereunder, and (v) from and after the date on which
all other Obligations have been paid in full, to such Defaulting Lender. Subject
to the foregoing, the Agent may hold and, in its discretion, re-lend to the
Borrowers for the account of such Defaulting Lender the amount of all such
payments received and retained by the Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Applicable Percentages in
connection therewith) and for the purpose of calculating the fee payable under
Section 2.09(a), such Defaulting Lender shall be deemed not to be a “Lender” and
such Lender’s Commitment shall be deemed to be zero; provided, that the
foregoing shall not apply to any of the matters governed by Section 10.01(a)
through (c). The provisions of this Section 9.16 shall remain effective with
respect to such Defaulting Lender until the earlier of (y) the date on which all
of the Non-Defaulting Lenders, the Agent, the L/C Issuer, and the Borrowers
shall have waived, in writing, the application of this Section 9.16 to such
Defaulting Lender, or (z) the date on which such Defaulting Lender pays to the
Agent all amounts owing by such Defaulting Lender in respect of the amounts that
it was obligated to fund hereunder, and, if requested by the Agent, provides
adequate assurance of its ability to perform its future obligations hereunder
(on which earlier date, so long as no Event of Default has occurred and is
continuing, any remaining cash collateral held by the Agent pursuant to
Section 9.16(b) shall be released to the Borrowers). The operation of this
Section 9.16 shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to the Agent, the L/C Issuer, the Swing Line Lender, or to
the Lenders other than such Defaulting Lender. Any failure by a Defaulting
Lender to fund amounts that it was obligated to fund hereunder shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
the Borrowers, at their option, upon written notice to the Agent, to arrange for
a substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to the Agent and, solely to the
extent the Borrower’s consent would be required for an assignment to such
substitute Lender pursuant to Section 10.06(b)(iii), the Borrower. In connection
with the arrangement of such a substitute Lender, the Defaulting Lender shall
have no right to refuse to be replaced hereunder, and agrees to execute and
deliver a completed form of Assignment and Assumption in favor of the substitute
Lender (and agrees that it shall be deemed to have executed and delivered such
document if it fails to do so) subject only to being paid its share of the
outstanding Obligations (other than any Other Liabilities, but including (1) all
interest, fees (except any Commitment Fees or Letter of Credit Fees not due to
such Defaulting Lender in accordance with the terms of this Agreement), and
other amounts that may be due and payable in respect thereof, and (2) an
assumption of its Applicable Percentage of its participation in the Letters of
Credit); provided, that any such assumption of the Commitment of such Defaulting
Lender shall not be deemed to constitute a waiver of any of the Credit Parties’
or the Loan Parties’ rights or remedies against any such Defaulting Lender
arising out of or in relation to such failure to fund. In the event of a direct
conflict between the priority provisions of this Section 9.16 and any other
provision contained in this Agreement or any other Loan Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 9.16 shall control and
govern.

 

117



--------------------------------------------------------------------------------

(b)    If any Swing Line Loan or Letter of Credit is outstanding at the time
that a Lender becomes a Defaulting Lender then:

(i)    such Defaulting Lender’s participation interest in any Swing Line Loan or
Letter of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the Outstanding Amount sum of all Non-Defaulting Lenders’ Credit Extensions
after giving effect to such reallocation does not exceed the total of all
Non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time;

(ii)    if the reallocation described in clause 9.16(b)(i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Agent (x) first, prepay such Defaulting Lender’s
participation in any outstanding Swing Line Loans (after giving effect to any
partial reallocation pursuant to clause 9.16(b)(i) above) and (y) second, cash
collateralize such Defaulting Lender’s participation in Letters of Credit (after
giving effect to any partial reallocation pursuant to clause 9.16(b)(i) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Agent, for so long as such L/C Obligations are
outstanding; provided, that the Borrowers shall not be obligated to cash
collateralize any Defaulting Lender’s participations in Letters of Credit if
such Defaulting Lender is also the L/C Issuer;

(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s participation in Letters of Credit Exposure pursuant to this
Section 9.16(b), the Borrowers shall not be required to pay any Letter of Credit
Fees to the Agent for the account of such Defaulting Lender pursuant to
Section 2.03 with respect to such cash collateralized portion of such Defaulting
Lender’s participation in Letters of Credit during the period such participation
is cash collateralized;

(iv)    to the extent the participation by any Non-Defaulting Lender in the
Letters of Credit is reallocated pursuant to this Section 9.16(b), then the
Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to
Section 2.03 shall be adjusted in accordance with such reallocation;

(v)    to the extent any Defaulting Lender’s participation in Letters of Credit
is neither cash collateralized nor reallocated pursuant to this Section 9.16(b),
then, without prejudice to any rights or remedies of the L/C Issuer or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.03 with respect to such
portion of such participation shall instead be payable to the L/C Issuer until
such portion of such Defaulting Lender’s participation is cash collateralized or
reallocated;

(vi)    so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to make any Swing Line Loan and the L/C Issuer shall not
be required to issue, amend, or increase any Letter of Credit, in each case, to
the extent (x) the Defaulting Lender’s Applicable Percentage of such Swing Line
Loans or Letter of Credit cannot be reallocated pursuant to this Section 9.16(b)
or (y) the Swing Line Lender or the L/C Issuer, as applicable, has not otherwise
entered into arrangements reasonably satisfactory to the Swing Line Lender or
the L/C Issuer, as applicable, and the Borrowers to eliminate the Swing Line
Lender’s or L/C Issuer’s risk with respect to the Defaulting Lender’s
participation in Swing Line Loans or Letters of Credit; and

(vii)    The Agent may release any cash collateral provided by the Borrowers
pursuant to this Section 9.16(b) to the L/C Issuer and the L/C Issuer may apply
any such cash

 

118



--------------------------------------------------------------------------------

collateral to the payment of such Defaulting Lender’s Applicable Percentage of
any Letter of Credit Disbursement that is not reimbursed by the Borrowers
pursuant to Section 2.03. Subject to Section 10.26, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

ARTICLE X

MISCELLANEOUS

10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Swap Contracts), and no Consent
to any departure by any Loan Party therefrom, shall be effective unless in
writing signed by the Agent, with the Consent of the Required Lenders, and the
Lead Borrower or the applicable Loan Party, as the case may be, and acknowledged
by the Agent, and each such waiver or Consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a)    increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consent of such Lender;

(b)    as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction or
termination of the Aggregate Commitments hereunder or under any other Loan
Document without the written Consent of such Lender;

(c)    as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan held by such Lender, or (subject to clause (iv) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
or change the manner of computation of any financial ratio (including any change
in any applicable defined term) used in determining the Applicable Margin that
would result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written Consent of each Lender entitled to such amount;
provided, however, that only the Consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or to reduce any fee payable hereunder;

(d)    as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written Consent of such Lender;

(e)    change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consent of each Lender;

(f)    except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

 

119



--------------------------------------------------------------------------------

(g)    except for Permitted Dispositions, release all or substantially all of
the Collateral from the Liens of the Security Documents without the written
Consent of each Lender;

(h)    except as provided in Section 2.15, increase the Aggregate Commitments
without the written Consent of each Lender;

(i)    change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written Consent of each Lender,
provided that the foregoing shall not limit the discretion of the Agent to
change, establish or eliminate any Reserves;

(j)    modify the definition of Permitted Overadvance so as to increase the
amount thereof or, except as provided in such definition, the time period for
which a Permitted Overadvance may remain outstanding without the written Consent
of each Lender; and

(k)    except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (v) any amendment contemplated by Section 3.03 in
connection with a Benchmark Transition Event or an Early Opt-in Election shall
be effective as contemplated by such Section 3.03.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

 

120



--------------------------------------------------------------------------------

10.02    Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except as provided in subsection (b) below, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

(i)    if to the Loan Parties, the Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address specified for
such Person on Schedule 10.02; and

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the Loan
Parties, the Lenders and the L/C Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any

 

121



--------------------------------------------------------------------------------

kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of Borrower Materials or any other communications
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d)    Change of Address, Etc. Each of the Loan Parties, the Agent, the L/C
Issuer and the Swing Line Lender may change its address or telecopier for
notices and other communications hereunder, or, solely with respect to
communications, may change its telephone number, by notice to the other parties
hereto. Each other Lender may change its address or telecopier number for
notices and other communications hereunder by notice to the Borrower, the Agent,
the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to
notify the Agent from time to time to ensure that the Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e)    Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including,
without limitation, all Requests for Credit Extensions) purportedly given by or
on behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, the L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the Agent, the L/C Issuer, such Lenders or such Related
Parties (including, without limitation, pursuant to any Requests for Credit
Extensions). All telephonic communications with the Agent may be recorded by the
Agent, and each of the parties hereto hereby consents to such recording.

10.03    No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.

(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including reasonable and documented fees, charges
and disbursements, for all Indemnitees collectively, of

 

122



--------------------------------------------------------------------------------

one primary counsel and one counsel in each relevant jurisdiction (absent a
conflict of interest in which case all similarly situated Credit Parties may
engage and be reimbursed for one additional counsel, in each instance as
determined by the Agent in its Permitted Discretion), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, any bank advising or confirming
a Letter of Credit or any other nominated person with respect to a Letter of
Credit seeking to be reimbursed or indemnified or compensated, and any third
party seeking to enforce the rights of a Borrower, beneficiary, nominated
person, transferee, assignee of Letter of Credit proceeds, or holder of an
instrument or document related to any Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries,
(iv) any claims of, or amounts paid by any Credit Party to, a Blocked Account
Bank or other Person which has entered into a control agreement with any Credit
Party hereunder, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party or any of the Loan Parties’ directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by a Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Paragraph (b) of this Section shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c)    Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agent
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for

 

123



--------------------------------------------------------------------------------

any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable on demand
therefor.

(f)    Survival. The agreements in this Section shall survive the resignation of
the Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

124



--------------------------------------------------------------------------------

(i)    Minimum Amounts.

(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

(B)    In any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $10,000,000 unless each of the Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Lead Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed and shall
be deemed given if the Lead Borrower has not responded to a request for such
consent within seven (7) Business Days); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and

(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and

 

125



--------------------------------------------------------------------------------

recordation fee of $3,500, provided, however, that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it shall not be a Lender, shall deliver to the
Agent an Administrative Questionnaire and any tax forms required under
Section 3.01.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Loan Parties, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Lead Borrower and any Lender at any reasonable time and from
time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

 

126



--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Lead Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon 30 days’ notice to the Lead Borrower and the Lenders,
resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, Wells
Fargo may resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Lead Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Lead Borrower to appoint any such
successor shall affect the resignation of Wells Fargo as L/C Issuer or Swing
Line Lender, as the case may be. If Wells Fargo resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans pursuant to
Section 2.03(c). If Wells Fargo resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans

 

127



--------------------------------------------------------------------------------

pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Wells Fargo to effectively assume the obligations of Wells Fargo
with respect to such Letters of Credit.

10.07    Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the prior written consent of the Lead Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Credit Party or any of their
respective Affiliates on a non-confidential basis from a source other than the
Loan Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the Agent or
the Required Lenders, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer,

 

128



--------------------------------------------------------------------------------

regardless of the adequacy of the Collateral, and irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrowers or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Lead Borrower and the Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement. This Agreement and any notices delivered under this Agreement, may be
executed by means of (a) an electronic signature that complies with the federal
Electronic Signatures in Global and National Commerce Act, state enactments of
the Uniform Electronic Transactions Act, or any other relevant and applicable
electronic signatures law; (b) an original manual signature; or (c) a faxed,
scanned, or photocopied manual signature. Each electronic signature or faxed,
scanned, or photocopied manual signature shall for all purposes have the same
validity, legal effect, and admissibility in evidence as an original manual
signature. The Agent reserves the right, in its sole discretion, to accept,
deny, or condition acceptance of any electronic signature on this Agreement or
on any notice delivered to the Agent under this Agreement.

10.11    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections 3.01,
3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of

 

129



--------------------------------------------------------------------------------

the security interests in the Collateral, the Agent may require such indemnities
and collateral security as they shall reasonably deem necessary or appropriate
to protect the Credit Parties against (x) loss on account of credits previously
applied to the Obligations that may subsequently be reversed or revoked, (y) any
obligations that may thereafter arise with respect to the Other Liabilities and
(z) any Obligations that may thereafter arise under Section 10.04.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a)    the Borrowers shall have paid to the Agent the assignment fee specified
in Section 10.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)    such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF

 

130



--------------------------------------------------------------------------------

NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)    ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY
FEDERAL COURT SITTING THEREIN AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH
ACTION.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

131



--------------------------------------------------------------------------------

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

10.17    Patriot Act Notice. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the Patriot Act. In addition,
Agent and each Lender shall have the right to periodically conduct due diligence
(including, without limitation, in respect of information and documentation as
may reasonably be requested by the Agent or any Lender from time to time for
purposes of compliance by the Agent or such Lender with applicable Laws
(including, without limitation, the Patriot Act and other “know your customer”
and Anti-Money Laundering Laws), and any policy or procedure implemented by the
Agent or such Lender to comply therewith) on all Loan Parties, their senior
management and key principals and legal and beneficial owners. Each Loan Party
agrees to cooperate in respect of the conduct of such due diligence and further
agrees that the reasonable costs and charges for any such due diligence by Agent
shall constitute Credit Party Expenses hereunder and be for the account of
Borrowers.

10.18    Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Patriot Act. Furthermore, none of the Borrowers or their Affiliates (a) is or
will become a “blocked person” as described in the Executive

 

132



--------------------------------------------------------------------------------

Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
or (b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.

10.19    Time of the Essence. Time is of the essence of the Loan Documents.

10.20    Press Releases.

(a)    Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under applicable Law and then, in any event, such Credit Party or
Affiliate will consult with the Agent before issuing such press release or other
public disclosure.

(b)    Each Loan Party consents to the publication by the Agent, any Lender or
their respective representatives of advertising material, including any
“tombstone,” press release or comparable advertising, on its website or in other
marketing materials of Agent, relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo, trademark or other insignia. The Agent or such Lender shall provide a
draft reasonably in advance of any advertising material, “tomb stone” or press
release to the Lead Borrower for review and comment prior to the publication
thereof. The Agent reserves the right to provide to industry trade organizations
and loan syndication and pricing reporting services information necessary and
customary for inclusion in league table measurements.

10.21    Additional Waivers.

(a)    The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.

(b)    The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

 

133



--------------------------------------------------------------------------------

(c)    To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Agent and the other Credit Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Loan Party, or exercise any other right
or remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash and
the Commitments have been terminated. Each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.

(d)    Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101 (31)
of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

(e)    Without limiting the generality of the foregoing, or of any other waiver
or other provision set forth in this Agreement, each Loan Party hereby
absolutely, knowingly, unconditionally, and expressly waives any and all claim,
defense or benefit arising directly or indirectly under any one or more of
Sections 2787 to 2855 inclusive of the California Civil Code or any similar law
of California.

10.22    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this

 

134



--------------------------------------------------------------------------------

Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

10.23    Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

10.24    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Facility Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.25 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.25, or otherwise under the Facility Guaranty, voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 10.25
constitute, and this Section 10.25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

10.25    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.26    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street

 

135



--------------------------------------------------------------------------------

Reform and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States): In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

[remainder of page intentionally left blank]

 

136



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

WORLD OF JEANS & TOPS, as the Lead Borrower and a Borrower By:  

    /s/ Michael L. Henry

Name:   Michael L. Henry Title:   Executive Vice President and Chief
Financial Officer TILLY’S INC., as a Guarantor

By:  

    /s/ Michael L. Henry

Name:   Michael L. Henry Title:   Executive Vice President and Chief
Financial Officer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:  

    /s/ Cory Loftus

Name:   Cory Loftus Its Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as L/C Issuer, as a Lender and Swing Line
Lender By:  

    /s/ Cory Loftus

Name:   Cory Loftus Its Authorized Signatory

Signature Page to Credit Agreement